Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 1 of 73 PageID #: 92




                             EXHIBIT B
                                                       6/1/2020 12:00    PM Scanned
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 2 of 73 PageID #: 93



                                                 IN THE SUPERIOR COURT
                                                MARION COUNTY, INDIANA



 Brittanni George                                                    :       Case No.      49D13-2006-PL-017706
 4934 Ford St.                                                       '




 Speedway, IN 46224

                                            Plaintiff


 vs.


 Republic Airways Inc.                                               :      COMPLAINT OF RETALIATION AND
 8909 Purdue Dr.                                                     :      INTENTIONAL INFLICTION OF
 Indianapolis, IN 46268                                              :      EMOTIONAL DISTRESS

                                            Defendant                :                FIL E D
                                                                 PARTIES           ‘77»,
                                                                                           JUN\ o      v
                                                                                                       L.   2020

                                                                                                             -
                                                                                                                      .
     1.         Plaintiff   worked       for Republic Airline for approximately 10 years until I                 was wrongfully

 discharged in October 2018, and                  I   am a resident of Marion   County, Indiana.


 2.             Defendant     is'an Indiana corporation with its principle place of business                       Marion
                                                                                             ‘in



  County, Indiana.                                                                                ..        v},
 I




                                                           JURISDICTION

     3.         This action    is   ﬁled' as a state    law action in the superior court of Marion County, Indiana.


  Both the        Plaintiff   and Defeﬁdant are residents of Marion County and              all    Charges occurred in


  Marion County.            This‘ action is     brought Within 90 days of receipt of the Right t0 Sue Letter issued


     for Brittanni      George      v.   Republic Airline        EEOC Case No:     470-2019-02226.


                                                 FIRST CLAIM FOR RELIEF
                                                         Title   VII Retaliation
          I.     INTRODUCTION

                 Iwas employed           for approximately 10 years until I    was wrongfully discharged              in   October


     2018      in retaliation for participating in a protected activity.        My domestic partner ﬁled EEOC
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 3 of 73 PageID #: 94



Charge   Nov.     470-2018—03 16 1. During            my employment, I had no           disciplinary or attendance


infractions. After I        was a witness      in a   harassment complaint and also          my domestic partner ﬁled a

charge of discrimination,          I   was abruptly terminated without reason.             Prior to these incidents and


my discharge, Iwas being groomed for a management career.

         I   have been discriminated against and             retaliated against in violation of Title               VII 0f the


Civil Rights Act of 1964,          as‘   amended. The timeline of these events             is listed   below:


                  o   In October of 2015,       Ibegan a romantic     relationship with John           Coomes and my

                      Supervisor, Krista       Murdock became aware        at that time.      We have been Domestic

                      Partners since 2016.


                  o   In   December of 2015, Rose Doria reported           the relationship to the Supervisor of


                      John Coomes, Who was Alex Osleger (Exhibit                   3:    Coomes Aff.    ‘][   6).



                  o   In October of 2017, the Respondent investigated Pat                  Gannon and Michael Dee                 for


                      discrimination against several protected classes and other unprofessional


                      behavior.    I   was   listed as a witness, along   with the speciﬁc content of What                 my

                      testimony would be (Exhibit 3:           Coomes Aff.   ‘][   8).



                  o   On November 7, 2017             John Coomes reported Pat Gannon’s            retaliatory acts


                      against   him     for participation in the investigation of Pat        Gannon      to the       Company’s

                      Counsel (Exhibit 7: Retaliation Notice E—Mail 11—7—17).


                  o   On November 29, 2017             the Respondeﬁt   was put on notice of a potential                EEOC
              I




                      Claim by John Coomes and given a Notice              to Preserve        (Exhibit        1:   Coomes

                      Notice to Preserve).


                  o   On June     19,   2018, an    EEOC Inquiry was initiated by John Coomes                       (Exhibit 2:


                      EEOC Inquiry).

                  o   On or abOut June        19,   2018, John   Coomes   told the Respondent’s managerial
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 4 of 73 PageID #: 95



                      personnel of this charge, and                           it   became common knowledge (Exhibit 3: Coomes

                      Aff.      ‘][   12).


                      On    or about June 19, 2018, the Respondent threatened t0 terminate the


                      employment of John Coomes                                (Id.,    ‘][    13).


                      On    or about August 28, John                          Coomes ﬁled               a charge of discrimination with the


                      EEOC            (Id.,   ‘][   14). I   was   listed as a witness, along                   with the speciﬁc content of what


                      my testimony would be.

                      On August 31,                  2018, the Respondent once again threatened to terminate the


                      employment 0f John Coomes                                (Id.,    ‘I[    15 and Exhibit 4: Republic Letter t0


                      Coomes)

                      On September 28,                   2018,         Iwas suspended with                    pay.


                      On        October         11,   2018,       my employment with the Respondent was terminated.

                      On December                   3 1, 2018,         I   served a Notice to Preserve on the Respondent (Exhibit


                      5:   George Notice                to Preserve).


    II.   DIS CUSSION

          The Company has                     created and submitted to the                            EEOC,    a timeline and allegations that are


 not supported by the facts.                    The Company became aware of the                                relationship      between Captain


 Coomes and me             in   2015 (Exhibit                3:   Coomes Aff.             (H   6),    yet Papillion claims October          2017 was

 the date the   Company understood                           us to be in a relationship (PapilliOn Aff.                    ‘][   8).   The Company

 was notiﬁed of a pending                     EEOC claim by Captain Coomes in November 2017                                            (Exhibit 3:


 Coomes Aff.    ‘][   9 and 10 and Exhibit                        1:   Coomes Notice                  to Preserve), yet the      Company      claims no


 nexus t0 the   EEOC claim because it was                                  not filed until August 2018.               The Company was            clearly


 on notice of the pending                    EEOC claim in November 2017,                               the   EEOC inquiry as          of June 2018, and


 ﬁnally the charge in August of 2018. This timing coincides with the initiation of the retaliatory



                                                                                    3
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 5 of 73 PageID #: 96



       'of
acts         the   Company towards me.

             Retaliatory Trigger #1


             The Company claims                  their interest in                my relationship began in October 2017                             (Id.),   which

is   the   same time         I   was    listed as a material witness to the investigation into                                       Gannon (Exhibit            3:


Coomes Aff.          ‘11   8).   Even with       the elevated interest and a suspicion of wrongdoing,                                          n0

investigation into the issue                   was   initiated         by   the     Company           in   October of 2017 (Exhibit 16:


Defendant’s Position Statement Pappillion Aff.                                      ‘J[   8).   The    alleged behavior of passing off


information to Captain                   Coomes      t0 allow          him        to pick       up   trips to   be bumped,            is   baseless, and ﬂies


 in the face of       what the          Pilot’s software interface allows.                           The softwarefFLICA, allows                       pilots t0


 see available ﬂying, and the                   company           is   required to post available ﬂying so pilots can view and


 request the open ﬂying in this software. Captain                                         Coomes had ample                access to        FLICA,      as    it is   a


 web-based platform                   that   works well on mobile devices. There                            is   no way         to   know     in   advance


 what      trips   would be susceptible              to    displacement (bumped and paid). The                                   Company cannot even

 determine any             trips   from Which Captain Coomes was bumped                                      (Id.   ‘][   10,   and Exhibit 16:


 Defendant’s Position Statement Sheek Aff.                                  ‘][   5).     This claim of concern over “inside


 information”         is    a construct        made   after the fact in                   an attempt to justify the Company’s retaliatory


 behavior.


             Retaliatory Trigger #2


             The Company                is   made aware of Captain Coomes’                             potential     EEOC claim in November

 20 17.

             Retaliatory Trigger #3


             June 2018, the             Company       is    made aware of the                    EEOC Inquiry initiated by Captain

 Coomes (Exhibit                 3:   Coomes Aff.         ‘][   13).   According                to the   Company’s response                  (p.11   ‘][   1) the



 Company immediately began                        to search for incriminating information related t0                                        Captain Coomes’
                  Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 6 of 73 PageID #: 97



                  _    emailﬁddress assbciatéd-With his Union work.                               They diécovéréd an email                  éent in     t_he   ordinary:                         {,1


‘




                       course_ of business addressed tb ijohanomesCDcoOr'ﬁes'law. com. Thefinfofmation contairied ih
        i


            ii.




                  i
                       this   email was of a nature that was routmely shared w1th- Union members by                                              Crew Scheduhng
        >

            '2'

                  :
                       Coordmators Crew Schedulers and Managers (Exhlblt                                     6:   Cameron Aff             ‘][   5)
                                                                                                                                                                                                      r   -




                                   Now the Company tunehne gets                      a   little   uncertam        In   June    or.   July” this “George Email”

                  Z.
                       becomes the cause of a Vlgorous mvestlgatlon                           into.        nothmg Rose Doria a551gned two people                                                     j:
                                                                                                                                                                                                              'if'




                  ‘
                       ‘from   HR t0 get_ right on this‘ outrageous                      breach .of company pohcy and security, and then

                                                                                                                                                                                                          Z
                                                                                                                                                                                                               l'

                  7    nothmg happened Even though                          the   HR- personnel asmgned Were not 1nvolved                             m the ﬂight                ‘
                                                                                                                                                                                         V
                                                                                                                                                                                                 57”


             >
                                                                                                                                                                 h    H    h




                  g
                       attendant negotlatlons nothlng Was done on this mvestlgatlon as                                    th'e   Summer wore             on.
                               t




                                   Retallatory Trigger #4


                                   Captaln        Coomes         files   a Charge of Dlscrlmlnatlon with the                  EEOC on August 28,                     2018
    h




                  I
                       On August 31,              2018, the      Company       threatens to fire Captaln           Coomes        again and requests he. stop

                  9    using the     1ohncoomes@coomeslaw com ema11 address                                 for Pilot    Union busihess (Exhlblt                           3:

        I


            li‘

                  5-   Coomes       Aff.    ‘][   16).    The    :Pilot s   Unlon ﬁled another “boondoggle grlevance                             in   September 2018.                                _:-§

                  U
                       Now the Company ls                   serious.      Rose Doria remembers             that there ls      supposed           to   be an

                                                                                                                                                                                         z




                       mvestlgatlon going                _o_n   She discovers      that n_o   one has bothered          to investlgate the lssue 0f the


                       “George Emall”                With       the trigger of    Coomes ﬁhng          a. charge,      Doria commands the HR- personnel

                  U    to   commence with                the 1nvest1gat10n 1mmed1ately (Exhlblt 16 Defendant s                                  Posmon Statement
            r}                                                                                                                                                                       I


                                                                                                                                                                           3:
                  s    Doria- Aff.    ‘][   7)     The person          in charge of the entire Cr'e'w         Scheduhng department .was                        'nOt'


                                                                                                                                                                                             I   H    V   I




                       involved, a_nd the            VP 1n charge of her was             ﬁnally brought into           the-   100p 1n September, even

                  E




                       though he had been 1n charge since July of 2018. (Exhibit 16 Defendant’ s Posmon Statement

'




                       ScrobolaAff           ‘][5)



                                   So, in September              of_   2018, the mvestlgatlon         is   ordered agaln, but          1t   Will nOt     commence
             I




                  g-until_ O_c'to'ber 'of          2018.        The “George Email”. was not unusual (Exhlblt                         6:   Cameron         Aff.       ‘][   5).
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 7 of 73 PageID #: 98



 The crack team of investigators who masterminded                          this effort are         no longer employed by the

 company. Under the pretense 0f this investigation, the                              Company terminated my

 employment in           retaliation for    my involvement in the Pat Gannon/Michael Dee investigation

 and    my relationship t0 John Coomes and his EEOC filing.

           Similarly Situated Parties


           The Company claims an email             to   an outside third party               is    comparable to an email sent in


 the course 0f ordinary business to another                  employee of the company. This analysis                            is   ﬂawed on

 its   very face.     As Captain Coomes and Brad Cameron                       state, the    content of the email was routinely


 passed along t0 Union members              who   are   employees of the company. Also, the content of the

 email    is   available to the   Union from the exact same source from which crew schedulers get                                         it.




 The information shared with               the   Union was         entirely approﬁriate                  and has been routinely

 shared in the past, and not a violation 0f any                        Company policy.

           When       turning the topic to the levels of discipline meted out to crew schedulers or even


 coordinators, the disparity in the use of termination in this case                          is    so far outside the norm,             my

 colleagues were as shocked as          I   was (Exhibit          6:    Cameron       Aff.   ‘][   7).   Progressive discipline was


 the policy in practice during        my entire career            at   Republic: but for            my involvement in the Pat

 Gannon/Michael Dee investigation and                    my felationship to John Coomes and his EEOC

 ﬁling, I      would not have been ﬁred.

           Company Claim of Prior Discipline

           In the     Company’s    EEOC response,            it   claims   I   told a   crewmember           the   Wrong           report time


 for eight years in the future (Exhibit 16: Defendant’s Position Statement p.8,                                    ‘][   7).   I   assume     it is




 a typo and      is   referring to a documentation of a mistake                  I   made    in 2009.      There was no discipline


 involved.       The document was generated             to   use   if   the mistake occurred again. Until the day                         I   was

 suspended, Inever         made    that error again.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 8 of 73 PageID #: 99



             The Company         also addresses a letter discussing six absences (Id.).           Once   again, this letter


 was merely a notiﬁcation of the policy regarding eight absences and                        the possible consequences


 for eight absences.         The number of absences were inﬂated due              to   eye surgery.   No   discipline   was

 involved.


             The Company then claims a performance review addressing attendance                       as discipline


 (Id.).    Once    again, a review is not discipline,      and   I   received an above average raise after that


 review. Clearly no discipline.


 III         CONCLUSION

             Iparticipated in a statutorily protected activity and            am the Domestic Partner of John

 Coomes who            also participated in a statutorily protected activity. Republic           Airways terminated

 me    due   to   my statutorily protected activity and because I am the Domestic Partner 0f John

 Coomes, who           also participated in a statutorily protected activity.          The   Retaliatory Trigger Points


 discussed above lay out the causal connection between the actions of the                       Company     as a direct


 result of protected activity          and relationship   to   someone   participating in protected activity.      When

 the repeated suspicious timing of the            Company retaliatory         actions, is   combined with the

 unsubstantiated and ambiguous claims               made   regarding “inside information” and the lack of any


 sense of progressive discipline applied, the metrics laid out by the Seventh Circuit have been met


 for retaliation under Title VII          and Indiana State Law.


             My termination was an illegal act of retaliation:
  1.      Plaintiff    engaged   in a statutorily protected activity     By   assisting a    coworker regarding a

          complaint that     falls   under the jurisdiction of the     EEOC    and Title VII.


  2.      Plaintiff is a   Close Family     member   of a person      who ﬁled    an   EEOC complaint.

  3.      Plaintiff suffered the      aforementioned adverse employment actions including termination.


  4.      There   is   a causal connection between the protected activity/status and the adverse action.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 9 of 73 PageID #: 100



        Plaintiff is entitled to in excess of         $2,000,000 in damages.


                                             SECOND CLAIM FOR RELIEF
                                              State   Law Retaliation-Title VII

        Plaintiff      engaged in a    statutorily protected activity    by   assisting a   coworker regarding a

        complaint that       falls   under the jurisdiction of the     EEOC    and    Title VII.


        Plaintiff is a     Close Family       member    of a person   who ﬁled   an   EEOC complaint.

        Plaintiff suffered the        aforementioned adverse employment actions including termination.


        There     is   a causal connection between the protected activity/status and the adverse action.


  10. Plaintiff is entitled to in excess           of $2,000,000 in damages.


                                               THIRD CLAIM FOR RELIEF
                                      Intentional Inﬂiction 0f Emotional Distress


  11. Plaintiff        herby adopts    all   of the foregoing allegations in the First Claim for Relief.


  12. Plaintiff        engaged   in a statutorily protected activity     by   filing a   charge With the   EEOC.

  13.   As   a result of the Defendants' intentional, illegal conduct, the Plaintiff has suffered extreme


        emotional distress and has incurred substantial monetary damages, including, but not limited


        to lost   wages and the value of job-related beneﬁts,            that will continue into‘ the future.


  14.   There     is   a causal connection between the Defendant’s activity and the adverse action.


  15. Plaintiff is entitled to in excess           of $2,000,000 in damages.




  WHEREFORE, Plaintiff Brittanni George, in the First Claim for Relief, demands judgment

  against Defendant Republic Airline Inc in an                amount    in excess of $2,000,000. Plaintiff


  Brittanni     George      in the   Second Claim      for Relief,   demands judgment       against Defendant


  Republic Airways Inc in an amount in excess of $2,000,000. Plaintiff Brittanni George in the


  Third Claim for Relief, demands judgment against Defendant Republic Airways Inc in an


  amount      in excess of $2,000,000,           and any other   relief as   may be   necessary and proper.


                                                                                 /
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 10 of 73 PageID #: 101




                                                                                         H   '   '


                                                                                                     '       '




                                              -

                                                      Respectfully      subnii'tt'éd,‘
                                      é




                                 --
                                      3:          ngrittanni
                                                                   _-




                                                               (game
                                                                        LOWN.
                                                      4934. Ford
                                  ‘

                                      ‘
                                        ,Speedway, IN 46224-
                                  .   gfiTel: (3 17) 726 624:2
                                                                                                         '
                                          '       '




                                                      boeorge@coomeslaw com                  :r‘
                                             6/1/2020 12:10   PM Scanned
 Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 11 of 73 PageID #: 102
’!
                Exhibit   1                49D13-2006-PL-017706


                                                JOHN J. COOMEs
                                                   ATrORNEY AT LAW

         4934 FORD ST. SUITE #201                                             TELEPHONE (513) 456-4024
         SPEEDWAY, IN 46224     I
                                                                                       FAX (5 13) 297-6015
                                                November 29, 2017



         General Counsel                                                         -

         Republic Airline
         8909 Perdue Rd., Ste 300
                                                                     FEL D       Jﬁ‘
                                                                                  —J
         Indianapolis,    1N 46268
                                                                        JUN o   1 2020


                                                                 “777
         Re: Notice to Preserve Electronic Evidence               CLEngoF THE ﬁﬁuomégcung
                                                                                            R:

         To   Whom It May Concern
         My law ﬁrm will be representing John Coomes in a law suit and potential EEOC investigation in
         which_your company, Republic Airline will be named as a defendant. This letter requests your
         immediate action to preserve electronically stored information that may contain evidence
         important to this legal matter. Brieﬂy, the matter involves contractual violations and Violations of
         Federal law on the part of the Company through its agents against Plaintiff Coomes. These
         agents include but are not limited to Pat Gannon, Paul Kinstedt, Rose Don'a, and Michael Dee.
     "
         The communications of the named agents, that refer or relate to John Coomes, regardless of the
         recipient or sender, are the focus of this Notice, but that does not negate the broader request if
         there are documents or other media that refer or relate to Plaintiff Coomes.


         This notice applies to Republic Airline’s on—site and off—site computer systems and removable
         electronic media plus all computer systems, services, and devices (including all remote access
         and wireless devices) used for Republic Airline’s overall operation. This includes, but is not
         limited to, e-mail and other electronic communications; electronically stored documents, records,
         images, graphics, recordings, spreadsheets, databases; calendars, system usage logs, contact
         manager information, telephone logs, internet usage ﬁles, deleted ﬁles, cache ﬁles, user
         information, and other data. Further, this notice applies to archives, backup and disaster recovery
         tapes, discs, drives, cartridges, voicemail and other data. All operating systems, software,
         applications, hardware, operating manuals, codes, keys and other support information needed to
         fully search, use, and access the electronically stored information must also be preserved. The
         importance of immediate action cannot be overstated. Electronically stored information is easily
         corrupted, altered, and deleted in normal daily operations. Even booting a drive, running an
         application, or reviewing a document can permanently alter evidence. An important method for
         preserving data in its original state is to have a forensic image (mirror image or clone image)
         made of pertinent hard drives of both ofﬁce and home computers used for business and of
         network servers. This image captures all current data, including the background or metadata
         about each document. Simply copying data to a CD-ROM or other common backup medium is
         not adequate. For each captured image ﬁle, record and identify the person creating the image and
         the date of creation. Secure the ﬁle to prevent subsequent alteration or corruption and create a
         chain of custody log. Once the forensic data image ﬁle is created, the pertinent computer 0r other
         device can be placed back into operation. The key persons and their devices would include but
         are not limited to Pat Gannon, Paul Kinstedt, Rose Doria, Michael Dee, and Shane Tilley.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 12 of 73 PageID #: 103




         ~
      This preservation n‘otiCe covers the abo've items and mformatlon between the following dates:
      January      2015 through the d_at_e o‘f this letter and continuing until the- conclusion of this matter.
                    1-,-


     IFollow the above procedures to preserve electronic information created after this notice. Current.
      law and rules of civil procedure clearly apply to the discovery of electronically stored
         :




    ~‘information just as they- apply to other evidence, and conﬁrm the duty to preserve such
 '




      information for discovery Republic Airline and your ofﬁcers, employees, agents, and afﬁliated
      orgamzations must take all reasonable steps to preserve this information until this legal matter is U
 :   .;ﬁnal-1y resolved. Failure to take the necessary steps to preserve the information addressed 1n this    _
                                                                                                                 Q‘i    :5
 '



    -?'letter or other pertinent infomation 1n your possessior} or control may result 1n serious sanctions      £5 3.   :3

      or penaltles Further, to properly fulﬁll your preservatlon obligation, stop all scheduled data
                                                                                   '




      destruction, iel'ectronic shredding, rotation of backup tapes, and the sa‘l'e; gift o_r destruction of 3
                                                                                                             _‘


  I  #:ha'rdware.  Notify all individuals and afﬁliated organizations. of the need and duty to take the
 ~                                                                                        '




    .i-nece'ssary afﬁnnatlves steps to comply with 'the_ duty to preserve ev1dence            -:   r




             Smcerely,




         .2JohnCQQmes@CoomesLaw.cqm          ~   '   '   '   '




                                         H
             Exhibit;
                                     >



                                          Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 13 of 73 PageID #: 104
6/1 9/2018                                                                                                                            f_;us'Eeoc




                                                                        U.S. Equal                    Employment
                                                                       Opportunity Commission
                                                                                  Public Portal
             .......               31”,}           .3153              31:.1.‘          521.:          :.;.:,r             1.1;:       21;.»            :::.:..-     1::::.,>We[come.bhn                              :‘priva‘cy        |:::_L'og'
                                                                                                                                                                                                  Igder
                                                                                                                                                                                                                                         '-Out
                                                                                                                                                              '
                                                                                                                                                                                                                I
                                                                                                                                                                                                  i-’-_-‘j
                                                                                                                                                                                  :Coo‘mes                           Statement



                         .....................                                                                Sciwduieaai"‘§’“erx/iew,.:.1"                Eizscktgfv’h/C3513;-
                                                                                                                                                                                      I                      2:555          Lg;

                  L’Efaiquuﬁir              Min unndt
                                           Sn
                                         32;)                   :rl




                                   Your'Inquiry has been successfully submitted to EEOC. You should write down the
                                   ianiry number 470- 2018- 03161 and refer to it When contactmg EEOC.


                  555‘   IJWJL
                              K


                                          4:135“   Jﬁuu‘ﬂ»              ’




                                   You are now ready to schedule 'an interview with an EEOC representative and will bé directed t'o the scheduling cale                                                                                                 '


                                                                                                                                                                                                                                                            '   "    '




                          I
                                  the appropriate office when y'ou click “Schedule an Interview” below You must schedule an appomtment through th                                                                                                   V




                          .I      in order to complete the Inquiry process and be interviewed. by EEOC. staff. If you do not schedule an interview, we \_
                         "i
                           take any action on your IanIry Based on the information you provuded you can: schedule an interview at the follow
                         Wiofﬁce(s)


                                   ':‘i1:1.ndiana'pq"sDistirficitofﬁce}                               5;,”                ;5:..::-:   Ti,              53;:
                                                                                                                                                                                  ;.:35           f1};



                                                                                vii.           :1.”                 Sichésdule a:alhterview
                                                                                                                                                   i


                                                                                                                                                            backm   Mir L.   Lu           11..”              3,3,.          1
                                                                                                                                                                                                                                ....




                                                                                                             Acwwzi iiigy Wawn‘mx
                                                                                                          ‘                                                   '

                                                                                                                -




                                                                                              suppa r: (rméys Meage cnmad dlgltalsupport@eeoc gov m
                                                    '




                                                        -

                                                            Em nab site hdxmr            1|                                                                                       f   £OO~56€¥713§3




                                                                                                                                                                                                                                                                H   1/1
Case 1:20-cv-01702-SEB-DLP
          Exhibit 3        Document 1-3 Filed 06/23/20 Page 14 of 73 PageID #: 105




                             AFFIRMATION UNDER OATH OF JOHN COOMES
            I,   John Coomes, pursuant to 28 U.S.C. § 1746,                state    and declare under penalty of


   peljury as follows:


       1.   I    am over   18 years of age, and competent to testify as to the matters contained herein.


      2.    Ihave personal knowledge of all of the information contained herein.

        .   I    am employed by Republic Airways             as a Captain         and   am a Chief Steward for the Pilots’

            Union. Ipreviously held the position of Manager of Advanced Qualiﬁcation Programs.


            In that managerial role,      I   worked   for   Alex Osleger and very closely with Krista Murdock,

            Rose Doria, and Tiffane           Papillon.   My duties crossed several departments and my
            interface with Mrs.       Murdock dealt with crew scheduling                  issues related to training          and

            special projects, as well as        my own Airline ﬂying. My interactions with Ms. Doria and

            Ms. Papillon were due        to a delegation         of labor relation related issues by         my supervisor,

            Alex Osleger.

            Due to my       cross-departmental duties, Ihad managerial level access to several crew


            scheduling soﬁware products.            One    in particular     is   called CrewTrac. This           is   a powerful,


            but somewhat archaic, system for tracking the_schedu1es and modiﬁcations to schedules


            of crewmembers for both revenue and non—revenue ﬂying. Access                               to this   soﬂware       i_s   also


            given to select Union members, and as a Chief Steward,                        I   am one of those members.

            Unfortunately, this archaic software can be a bit troublesome                        when   accessing       it   remotely.


            Frequently, this       would require a quick phone            call to   The Company’s Crew Scheduling

            Department in order        to get information         on   trip pairings or       a pilot’s schedule.      None of this

            information      was   different   from what     I   could get   ﬁom my own login if it was working

            properly.      As a matter of fact,    the crew scheduler         would use the exact same software                       to


            provide    me the material that I would have been requesting.                       Schedulers, Scheduling
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 15 of 73 PageID #: 106




         Coordinators, and      Crew Scheduling Managers have provided this                 data via screen shots to


         email, or cell   phone pictures via text. Ihear this practice           is sﬁll   ongoing, but has


         transitioned to text messages due to the draconian actions taken against Brittanni George.


         To be   clear, this   information   is   not restricted   ﬁom the Union.       Ihave   my own login to

         access this material at any time, as long as the technology              is   working.   Any claim to the

         contrary, is disingenuous,       and quite likely only made by an individual due to the


         company looking over his/her shoulder as he/she              writes or answers questions          by an

         interviewer     ﬁom human resources.

         I   am familiar with former Republic employee Brittanni George. I knew her professionally

         starting in 2013,     and then entered into a romantic relationship with her in 2015. Rose
                                                                                                                        '




         Doria brought     this relationship to     my supervisor’s      attention in   December 2015.           My
         supervisor   was not concerned about the            relationship in any way. In conversation,            my

         supervisor mentioned Ms. Doria’s concern, and laughed at her fascination with the


         relationship.    My supervisor told me over the next two years that Ms. Doria mentioned
         the relationship several times. Mrs. Murdocl;             was   also surprised at the attention the


                                            She shared her wisdom concerning giving               any.   appearance of
         relationship    was   receiving.


         impropriety, and told us of her effoxts to do the           same with her husband, who           is   also a


         pilot for the   company.

         Armed with the        certain   knowledge    that   Company Ofﬁcers were obsessed with our

         reiationship,    Ms. George and I went to great lengths           to   avoid any hint of scandal.


         In October of 2017, the         Company     investigated Pat    Gannon and Michael Dee            for


         discrimination against several protected classes and other unprofessional behavior.                          Iwas

         interviewed as a witness, and        I   named Ms. George       as a material witness with the speciﬁc
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 16 of 73 PageID #: 107




            content of what her testimony           would      be. I also     infomed the Company Counsel, David

            Can, of a potential    EEOC ﬁling I was             contemplating against the          Company based on Pat

            Gannon’s and the Company’s continuous and ongoing discriminatory behavior.

            On November 7,       2017,   I   informed the Company’s Counsel, David Can, via email of a


            retaliatory action   by Pat Gannon towards me                  that    was witnessed by   several   company

            employees.


      10.   On November 29,       2017,      I   sent a Notice to Preserve to Republic            and put them on notice of

            a potential   EEOC claim.

      11. In   May of 2018, the Pilots’ Union became aware of a “boondoggle”                           ﬂight to Haiti piloted


            by Pat Gannoﬁ. The source of this information was a                         dispatcher at the   Company. The

            ﬂight was     common knowledge            in the   Company. The assignment of this               trip violated the



            contract. I   spoke with another Chief Steward about                     this latest contract violation,     and   we

            decided to grieve    it.   When I attempted to pull up (the pain'ng information on CreWTrac, I

            was unable    to log in. This        was not unusual,          as the software can    be difﬁcult to log into


            when    operated remotely.           Due to   this difﬁculty, I called        Crew Scheduling and requested a

            screen shot of the pain'ng be emailed to me. In accordance with the accepted practice of


            the time, Ms. George sent            me the requested information.             Information that     I   normally had


            ﬁlll   access to at the time, and to which           I still   have    fﬁll access.



      12.   According to the     Pilot’s Contract,         Open Flying        is   required to be published     by the

            Company in soﬁware,          accessible to       all pilots,    Called   FLICA. This soﬁware sends           alerts to



            pilots, alerting   them to open time becoming                  available.    The Company now implies thatI

            have received “inside” information              ﬁom Ms.         George (Pappillion Aff.     118)   in order to bid


            on Open Time       in accordance with the contract. This baseless allegation indicates                       an
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 17 of 73 PageID #: 108




               ignorance of the publishing of Open                  Time and the mechanisms             for pilots to bid      upon it.

               Fortunately,       FLICA is        transparent enough to       show the blatant violations of the              Pilots’


               Contract the       Company committed on many occasions. The “boondoggle                            grievances”


               have been      settled     now, With the Company agreeing                 to follow the Contract in the future.


      13. In early          June of 2018,         I initiated   an EEOC inquiry and made           it   known to managerial

               personnel of the Company.


      14   .   On June      19,   2018, after      I initiated    an Inquiry with the       EEOC, the     General Counsel for the


               Company, Wade Sheek, and VP of HR, Matt Koscal, threatened to ﬁre me                                        in a meeting


               attended by the General Counsel for the Pilots’ Union,                        Marc Anderson, and me. The

               Company was          displeased with        my representation of clients adverse to the Company.

               Sheek and Koscal speciﬁcally mentioned pilots who had leﬁ the company. Ihad been

               contacted and engaged by those pilots because                       I   am well known to the pilot group            as a


               lawyer due to       my union activity and interactions while I am ﬂying the line. My client list

               is   made up of many         current ﬂight attendants, schedulers, managers, pilots, and people


               who have left the company. Ihave even represented the                           offspring 0f a corporate ofﬁcer.


               None of these        clients   have been referred        to   me by Ms.      George, nor would          I   think she
                                                                                                                   ‘




               would have any referrals              to give.


      15.      On August 28,        2018,     I   was able      to ﬁle a charge of discrimination with the             EEOC and

               made    it   known    to   managerial personnel of the Company. There had been a tremendous


               backlog for appointments with the agency, which led to the extended timeline.


      16.      On August 3 1,       2018, the General Counsel for the Company,                    Wade      Sheek, and        VP   of


               Labor Relations, Rose Doria, threatened                  to   ﬁre   me in a meeting attended by the General

               Counsel for the       Pilots’      Union, Marc Anderson, and me.               A letter was read to me and
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 18 of 73 PageID #: 109



          I

               ”                                                                                                                                                                                            5:   35'
                       ‘       provided 'to: 'fhé‘ i'ﬁ hard cppy.”      Iii t‘ﬁ'at'zmeeting,   Rose Dérié requested ’thaf 1 ECe‘zase-using;my

                       "eniall address           10hncoomes@coomeslaw com for any commumcatlon with the company
                   ‘                                                                                                                                                                                H   >   H    >   I




                       f_Up        t_o   that time that address     was the       on_1y__ address Iused             fo_r_ al_1.   of my   union and mos't of


                               my personal ema11 trafﬁc,          snnply for efﬁc1ency                   Havmg one email mbox Was much

                       ;;51mpler than having            many At that meetmg I                 agreed to stop using that address                         when
   H
          E—

               21              condugtmgiPllot Umon .bus‘mess‘,             but: since wgs:th'e:Gen‘era_1
                                                                                      I                                    Cpunsel for the.

                       iiDiépatéhers’ Union; I'Wdu‘ld continue to me?i0hncoomes.@'cdbﬁi‘e'siaw.com forithéf fore.                                                                               ,




                                                                                                                                                                                                            1:   i"
                       I
                               The request Was amlcably recelved by me and my response                                   to the     Company Was recelved
                                                                                                                                                                                                                         H   7'   V   H
                       ”in the           same manner.                                                                       of this document that show
                                                                                                                                                                                                '




                                                        I   have Included several emails                   at the end



                       Eithe       Company managers sendmg mformatlon to thls                               email address
                                                                                                                                                        U H
                                                                                                                                                         -     -           -           ‘    I




               17 In December of 2018,                      I   ﬁled a lawsult against the               Company          for Hostlle         Work
                                                                                                                                                                                       ‘




                               Env1ronment Dlscnmmatlon for Age, Gender and Sexual Onentatlon and Negllgent
                                                                    »                                .




                               Retenuon

        -»:    18Thls                laWsuit jus.t;rre'¢eﬁvt'1§:i Shwived: a_;MOtiOtho:r             Summary Judééfriént, is                  schedﬁl‘édv foria:                                -




                                                                                                          ‘w'as:                                3a:
                           ;   discovers} c'dnféfénce ongNoVEhibéi               '15-,
                                                                                         2019, .and                hiﬁgndedgto giﬁblﬁdé               'claim‘ the:                         ;:




                               Company has retallated agalnst me due to my EEOC ﬁlmg
                                                                                                                                                                       ‘




                                                                                                                                                                                   '




                               The followmg pages                                                    paragraph 16 and screen shots
                                                                                                                                                                   i


               19                                       are the emails dlscussed               1_n                                                           1:;
                                                                                                                                                                               j




    ~




                               representatlve of infonnation that            I   was authorized            to v_iew in      May of: 2018,         and        am still

                           ;;auth0r1=zed to     view:   My 'SIg'navturevpavgezwﬂl follow the squeen‘ shots.                               ‘
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 19 of 73 PageID #: 110




              _    FURTHER, AFFIANT s_AITH NOT.-
                                                                                                '



      z

          .
                  ‘1‘
                        DECLARE UNDER THE PENALTY 0F PERJURY IHAT THE FOREGOING IS

              fTRUE AND CORRECT



              §gDiajt‘eif'111/4/19
                                                                           :.   .5:   i;   §:




                                             f;
                                                   ///¢_,/          Hit:



                                                     _
                                                         191m”   comes
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 20 of 73 PageID #: 111
 3:            _:'E§(_hi_bit      4




                                                                                               REPU BLIC
                                                                                                                    AIRWAYS

                                                                      H
               _,Aug(is't»'31',2018
                                                      f}
      ‘



                   .VIA    E-'
                                 MAIL AND HAND DELIVERY
 M
              ':'Mr. Jo'hn
                                      Coomes                                     ‘
                                                                                          I‘
                                                                            ‘1       g.

                   John.CQ:O-m:es:' :r‘et.COm




                   Dear Mr. Coomes,


 H
               ::l_   am    Writing regarding yo'ur legal representation of former Républic Airline Inc.                                                        (’   Republic or the
                                                                                                                                                                                                                                H
                                                                                                                                                                                                                      I‘
                                                                                                                                                                                                              Z   '        j’
              ""'Com'pany”) employees"ln' matters adv'erS'e to                                            th'e Company.     YOu        specifically                   Stat'ed that your_law
                                                                                                                                                          have
                   ﬁrm      ha_s   béen.’ {engaged to represent” individuals fro_m                                      whom        Republic        s'ee'ks   .re'payment of outstandmg
      '




               ':signing          bonuses            a_nd that-you     and your _c_lients ”disputeﬂ the                     validity          'of              We have discussed
                                                                                                                                                    this debt.’ -As
 '3
              i'previously, this legal representation constitutes a conflict of interest                                                      and thus violates Republic’ s Code of-iz-                                         -   -




                   Conduc't, which contains an express prohibition                                         on external employment                     t_h_at   creates a conflict _o_f
      v




                   int_e_r_est
                                                               -                               -      -                         -      --     H

                   'As
                         you k,now the Republic Code of Conduct provides that ”Company Associates,-                                                                  at   all   levels,   are-
                   expected to                loyally   promote all: legitimate                     interests of the      Company. Therefore, each Associate has an
      '



                                                                                          which                                 'effe'c't upon the
                   obligation to refrain                 f_r_o'm   activities                       r_n_ight. have an adverse                      Company or may
 i:
              .fjint-‘erfere wifc'h
                                    a_n
                                                      AsSociate's independent exercise pf his q; her b'e'stjudgment Iln_ furtherance _of the
                                                                                                                                                                                                 '   '




                   Compahy's                                              corporate funds, fm'aterials, supplies, pfo‘prietary or inside
                                             bést‘ interest. In partiCUIar;

                   information, or other resources shall not be- used                                        In   any Way to advancé an Associate' s personal
               :fbusiness, financial                    or_   other interests. Business dealings that appear                                  t_o   create a conflict between the
               I
                                                                                                                                                                                                          ‘




                   interests          o‘f.   _t'he   Company and        anv      Aschiate aré              una'ccep'table.”         The Code ofﬂConduct further                        statg$ th'at

      _
                   "[_t]heCbrﬁpéhy has nQ objettiéh‘tb Associates wdrkih’g ?ét 'more than ohe jbbioutside the Comﬁé‘ny,
                                                                                            ”
               :;p_ro.v_i_ding the othér job(s) does not. .create a conflict of interest...   and ”[ijfit is determined that a
 H
              "'cohflict          of interest exists for a currentAssocmte, the                                   Company           will    require that       t_he   Associate either
                                                                                                                            ”
                   resign from the                   Company or resign fr__om                      the other employer           (Emphasis added. )

               :fHere_,          your    legal representation of                     former- employees             In   matters adverse to the                  Company             cOnstitutes a-



          .
                   did not disclose this conflict                    _of_   Interest to th_e              Company       prior to accepting legal representation of the

 ,
               _:C_o_mpany’ s                former employees               In   these matters ”Moreover this conflict of interest                                    is   exacerbated by the
 "
              -'
                   faCt that, as             a_   pilot er'nploy'ed    by Republic, you have                      acc_ess to        nOn— public information                     that- Would n_ot be‘

                   available          t_o. an attorney
                                                       who'Is. not- employed by                             Republic
                                                                                                                                                                                             '




 i.
               Although you are free _to represent whomever yOu wish as ah attorney including former: employees                                                                                      In




                         .8909    Purdue Réad; :sgi'te              300, Indianapolisjhaiana 46268                          :Ph‘ozniei (i317) 484—6006).                  Fax:(sw) 484—6040               I
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 21 of 73 PageID #: 112




         "
     I




             ﬁrééfes a conflict 6f'ihtéféét        in violatiori'o‘f'thé   Code of CondUct‘QAs'hvr'esult, -s_h_ou|3   yb'u é’ciﬁ'ept   any
             future legal representation of IndIVIduals           In   matters   adv_er_s_e   to the   Company,   me Company will
             terminate your employment consistent- with the Code of Condu_ct




 j
             Vejry. t_rdly'yoiirs;




             Wade Sheék       :   :2                          .




 ‘.
             V_ice   President,   Ge‘ne_r_a|   Counsel   & Secretary
CaseExhibit
      1:20-cv-01702-SEB-DLP
            5
                            Document 1-3 Filed 06/23/20 Page 22 of 73 PageID #: 113




           George
   Brittanni
   4934 Ford St.
   Speedway, IN 46224

   December    3 1,   201 8

   General Counsel
   Republic Airline
   8909 Purdue Rd., Ste 300
   Indianapolis,   IN 46268

   Re: Notice to Preserve Electronic Evidence

   To   Whom It May Concern
   Iwill be representing myself in a law suit and potential EEOC investigation in which your
   company, Republic Airline, will be named as a defendant. This letter requests your immediate
   action to preserve electronically stored information that may contain evidence important to this
   legal matter. Brieﬂy, the matter involves violations of Federal law on the pan of the Company
   through its agents against me. These agents include but are not limited to Pat Gannon, Paul
   Kinstedt, Rose Doria, Matt Koscal and Michael Scrobola. The communications of the named
   agents, that refer or relate to me, regardless of the recipient or sender, are the focus of this
   Notice, but that does not negate the broader request if there are documents or other media that
   refer or relate to me.


   This Notice applies to Republic Airline’s on-site and off—site computer systems and removable
   electronic media plus all computer systems, services, and devices (including all remote access
   and wireless devices) used for Republic Airline’s overall operation. This includes, but is not
   limited to, e—mail and other electronic communications; electronically stored documents, records,
   images, graphics, recordings, spreadsheets, databases; calendars, system usage logs, contact
   manager information, telephone logs, internet usage ﬁles, deleted ﬁles, cache ﬁles, user
   information, and other data. Further, this Notice applies to archives, backup and disaster
   recovery tapes, discs, drives, cartridges, voicemail and other data. A11 operating systems,
   software, applications, hardware, operating manuals, codes, keys and other support information
   needed to fully search, use, and access the electronically stored information must also be
   preserved. The importance of immediate action cannot be overstated. Electronically stored
   information is easily corrupted, altered, and deleted in normal daily operations. Even boOting a
   drive, running an application, or reviewing a document can permanently alter evidence. An
   important method for preserving data in its original state is to have a forensic image (mirror
   image or clone image) made of pertinent hard drives of both ofﬁce and home computers used for
   business and of network servers. This image captures all current data, including the background
   or metadata about each document. Simply copying data to a CD-ROM or other common backup
   medium is not adequate. For each captured image ﬁle, record and identify the person creating the
   image and the date of creation. Secure the ﬁle to prevent subsequent alteration or corruption and
   create a chain of custody 10g. Once the forensic data image ﬁle is created, the pertinent computer
   or other device can be placed back into operation. The key persons and their devices would
   include but are not limited to Pat Gannon, Paul Kinstedt, Rose Doria, Matt Koscal and Michael
   Scrobola.

   This preservation Notice covers the above items and information between the following dates:
   January 1, 2017 through the date of this letter and continuing until the conclusion of this matter.
   Follow the above procedures to preserve electronic information created after this Notice. Current
   law and rules of civil procedure clearly apply to the discovery of electronically stored
   information just as they apply to other evidence, and conﬁrm the duty to preserve such
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 23 of 73 PageID #: 114




                                                                                                                 ‘3
        »:'information for discovery. Republic Airline   and your_ofﬁcers employees, agents, 'an'd afﬁliated
          organizations must take all reasonable steps   to. preserve this infomation until this legal matter is

          ﬁnally resolved. Failure. .to take the- necessary. steps to preserve the information addressed 1n this
 ,-


         I
          letter or other pertinent information 1n your possession or control may result 1n serious sanctions.        :-
"                                                                                                                "
        v-
          or penalties. Further, to properly fulﬁll- your preservatmn‘ obligation, stop all‘ scheduled data H
          destruction, electronic shredding, rotation of backup tap_es, and the sale, gift or destruction of
          hardware. Notify a11 individuals and afﬁliated organizations of the need and'du_ty to take the
         L-nccessary afﬁrmauves steps to comply with the duty to preserve evidence.
         I


                              I




             Smcerely,   _




    V
             Brittanni   George        H H   I   I   H
             _.Br1t437       ail.com
Case 1:20-cv-01702-SEB-DLP
       Exhibit 6
                           Document 1-3 Filed 06/23/20 Page 24 of 73 PageID #: 115




                            AFFIRMATION UNDER OATH OF BRAD CAMERON
            I,   Brad Cameron, pursuant          to   28 U.S.C.   § 1746, state       and declare under penalty of

   perjury as follows:


       1.   I    am over   18 years of age, and competent to testify as to the matters contained herein.


      2.    Ihave personal knowledge of all of the information contained herein.

      3.    I    was employed by Republic Airways               for over nine years as a         Crew Scheduler and

            subsequently as a         Crew Scheduling        Coordinator.       I   just recently resigned in      August 2019

            for personal reasons.       A Coordinator position is in the Company's crew scheduling
            department, but      is   in a higher     pay bracket than Crew Schedulers,               is   in charge   of a   shift,



            works with dispatch and delegates               issues as      needed to Crew Schedulers. Coordinators

            hold a slightly higher authority level than Crew Schedulers.


            During the course of my         duties,     Iwould occasionally receive              inquiries    ﬁom the Chief

            Stewards regarding pilot’s schedules and                  I   would provide    that information electronically


            and verbally without        hesitation.      While    I   knew these Chief Stewards had             access to the


            same scheduling software Ihad,              I   also recognized the difﬁculty of utilizing that software


            _while the     Chief Stewards,    who      are all pilots for the airline?         were   traveling.   Inever

            thought this information transfer to be improper because                      it   was not being forwarded             to


            any party not authorized        to   have the information.

            I    am aware that other Coordinators, Crew Schedulers,                    and Managers also provided

            similar information both electronically and orally to Chief Stewards without hesitation,


            just as Ihad.


            I    am familiar with former Republic employee Brittanni                    George.       Iknew    her professionally


            my entire career at Republic.             Iwas aware of her relationship with John Coomes, who                              is   a


            Captain for the airline and a Chief Steward for the Pilot’s Union. At no time did                                 I   ever
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 25 of 73 PageID #: 116




                        observe or hear of Ms. George giving Captam COomeé‘ any preferential treatment, nor did

                        'I   eveir   observejor‘hear of her :givmghirn‘ ‘in51de infqgmtmn”. Every action                                         -I_   observed by            r




                                                                                                                i                                                    "

                        Ms.     Geoége'in-iﬁé exgcuticfmidf hef jébzresans-ibiliﬁ'esg,                              §v'as            professmnal and _mg
                                                                                                                            both;
                                                                                                                                                                         ‘




                        compharice wlth              t_he   best practlces of the department, In fact, her problem- solvmg skills


                    ;_made_ h_er        one of the best Coordinators                 _1n t_he   department

                                                                                                                                                                                      ‘H   'i

                                             bourse of my
        ?




                        During        the.                      c‘are'erzat   théairline, Ihad.theiopportugityvtOEWi't-nies’s-a varictyro'f;


                    liniii'sdee'ds      committed by 66Workers                 in theic'r'ewacheduling deﬁarﬁnént.                           Iwas      freqiiéhtly

            I




                    .
                        surprlsed at         the'   mild form      o_f progressive      dlsmphne        utilized to correct egreglous behav10r


                        'Termmatlon was always a                   last and:   ﬁnal step aﬁer numerous opportumtxes to correct badjr


                        behavior. So,          when the- company ﬁred Ms George                         for     sharmg mformation that was

                        routinelytransferred to Pilot‘Un'ion Stewards, Iwasish‘ocked.                                         As     a matterioffact the


                    gentire'         department was shocked. This dlsmplme was not in the tradition of progresswe


                    _
                        disciplme, and even                 more   distressing for all of us, this discipline                       was    for behavior that

                                                                                                                                      ”I

                    ‘was ordinary a_ndusual                    m the course of our everyday-busmess.‘                           3:




                                                                                                                                                                     '
                                                                                                                                                                                      H
                .   .
                        Many         of my cOworkers ‘and fdiscﬁsééd amongst'Oiir'seIVeSIhe circuﬁisfanées                                             of'M_s.:

                                                                                                                                                                                                I   I   l.

                                                                                                                                                                                           :7
                         George’ s sudden. ﬁling. The overndmg opinion                             is   that        it   must have been        a_n effort to      get:       ‘2
                                                                                                                                                                                  i   i




                        fback    at   Captain       Coomes      for either his Union: actlvmes or his lawsults against the


                         company.

    FURTHER, AFFIANT SAITH NOT.
   ”I   DECLARE UNDER THE PENALTY O_F PERJURY THAT THE FOREGOING IS TRUE
    AND CORRECT.

                         _
                             10/30/2019
                                                                                         W”             5




                                                                                                            '


                                                                               -"
                                                                                    Brad Céfneron
                        Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 26 of 73 PageID #: 117
                         gExm§n7

      I




                                                                       3"        r‘
                  ECBomes,                  J_oh‘nij

                                   I   H
                                                        V
                                                                                          u U                   h                                                                                                         I       I




      i
                  ‘Fi'om                           i


                                                              ‘
                                                                                                                     'Car'r,    Dévid'J. <David. Cérf@_i¢émii]lér-.c:om$
  i’
                  :iSe'nt:
                                            ‘
                                                   E.                  i;        :-.
                                                                                               _
                                                                                                                     _Wedhesday, Novemb_e__r8, 20174.00                                                       PM
                  To:    g         ;--}
                                            i:                                            j            1,.           fCoomes, John                     .3           _
                                                                                                                                                                                                                  -.
                                       3‘   "                                                           '




              ,4Subj'ec't2'                             .         .
                                                                                          ?3       »            ii
                                                                                                                     ZRE: [EXT] R_AH- Workplace Investigation
                                                   ’                   I         i




                  Johri—Thafhlgs. for the proﬁpt‘feﬁsﬁbnse.                                                                       |   will kielepiyéﬁa'pprised,                                    and hopéjYéu                       will   do   the::samef.; .Buest                    Regards; DJC:

  "
                  EFr'om:                                   JOh'n' [mailto:
                               Coomes,                                      John. _C_oom'es'@r'jet. com]                                                                     ‘




                  Sent: Wednesday, November 08, 2017                                                                            3: 58      PM                               f:-
                                                                                                                                                                "
                                                                                                                                                                .

                                                                                                                                                       r;           5




              _To_: Carr, DavidJ.                                 __
                                                                                                                                                -1'-



 ..
  '
                  Subject: [EXT] RAH Workplace Investigation
                  iImportance- High:


      .._D_avid,              lappr'eciate your collegial reb..uke                                                                    .lassu're 'you                        that          |   have been nothing but circum'spe'ct                                          in 'my. behavior
 'i               éconcerning                           Investigation                                        lwould Imagine the party that alleged any open discussion by me, is the same party that
                                            this_
                                                                                                                                                                                                                                                                                                           '




                        behaving                                                                                         rne_. lwould be ha’p'py tQ address any speCific allegations at your
                  :is                       In-   a     r'et'aliat'ory                             manner toWards’
                                                                                                                                            --
                  convenience                                                                                                                                       .                                         V   V   .       .                             .    ..    .




 T‘EBestregards{_l                                           fii§223
                  John‘_. gqy


                  §Frbm: Carr,              Dayidrf]                  [mailto:David.Carr@icémi||er.com]
                                         2017 8'. 5'2'A'Iv'l
                                                                                                                                                 '



                  ‘Sent.rwednesday',                              November                                   _8,-                           :




        To. Coomes‘ John <John. Coomes@riet. com>                                                                                           :2         r    V
                                                                                                                                                                        ,    .




      :fSubject: RE: [EXT] Retaliatory behaVIor--RAH Workplace Investigation

                                                                                                                                                                                                                                                                                                                                   ‘




                  John: Thanks for sharing                                                thi_s-             Information with me,- _and                                          It   will     be included"In             my          report. As a l-awyér,                          |   am   sure you              c__an

      ”appreciate the _value                                               |_n       keeping                        my                                     It was reported to me that you were openly
                                                                                                                          investigation as cOnfidential as pOssibIe.                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                                      _




9'1
                  gtalking         about the Investigation with                                                      _oth_er          employees, and on how  soon Mr. Gannon would b‘e flred If true,
                                                                                                                                                                                          _taking bets                                                                                                                                         ;f.i
                                                                                                                                                                                                                                                                                                                                                      g;

                  'this Is   unhelpful                            Please _keep                                 m_e_ posted on any additional developments BeSt Regards, DJC
                                                                                                                                                                                                                                                                            :-
                                                                                                                                                                                                                                                                       3




                  ﬁFi'om:          Coomes,                  John' finailto: John. COomeS@riet. com]
          '




                  3Sent: Tuesday,                           NoVember                               07,        2017        3. 30       PM
                  To: Carr, David                       J.                                              -




              A   Subject:             [EXI'] Retaliator-y behaVIor

‘;_               importance: ngh

                  David,      _l   hope this message finds you w.e|| Unfortunately, Ifind myself In                                                                                                               a: poSition                that requires a notification to                                       _:V    _        7



                                                                                                                                                                                                                                                                                                                          1'   1'

      --:yo_u.               Pat    Gannon has acted”In a retaliatory m_anner towards me in pLiblic                                                                                                               directly related                  to‘
                                                                                                                                                                                                                                                          my          participation in your
‘3.               investigation. This wa_s                                           in       front of the chief pilot, director of crew scheduling, director o_f safety, and a crew scheduling
                  coordinator.‘.                  He accused me of trying to get''more_ ammunition                                                                                                that-   I   would use against”                        him_,         declared that                I       was
                  motivated by a desire to have hisjob, stated that would record                                                                       l
                                                                                                                                                                                                  thing's     that he said and                     us_e   _i_t   against him, and t_hat                              _|   had.
                                                                                                                                                                                      '




J,                gmade a wager concerning his future employment status.                                                                                                                             ‘                                        -     -                            -             v       -




                  His b_ehayiio'rfWas outrageous; emb‘arrassjng                                                                     foriall. people present, and was undeniably in lres‘p‘ons‘elto my partic'ipatipn'i'n

          ..
                  the investigation.                              On        a rélatéd hote,                                |   have an dutSta'nding applicatidn forj'ob'that reports'jto'hir'h that. hasbeen’éctivé‘                                                                                                           i




  ‘




                  35ince     August (Program Manage‘r).                                                               |
                                                                                                                          a_rn-imrinivnently qualified :fo'rgthe position,                                                        but havé nbt bee_n contacted                                 :sjrjce         |
               Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 27 of 73 PageID #: 118
           ‘




'

        Eapplied'In August.        I   believe this lack of interest                in a   well— qualified candidate'Is again directly attributable to   my
        'participatipn in the investigation of Pat.                       |   am   available if you have any further questions. Take--care_.



'




         MM
        'glo'hn   Coomes, Esq
        ZMIA Captain
         513. 607.4669     Cen              .
                                                      H
                                                     1H
                                                      '
                                                          g




                                                               ~
                                                                I




      **************************************************************************************************
    _4*********************************************************--
    ’



        ECONFIDENTIALJTY NOTICE This                          E- mail a_nd
                                                                           any attachments are confidential and may be protected by legal privilege.                       lf

        ‘you are not      t_he   intended   re'cip'ient,‘           be aware tha't any di'sclosure, copying, di'stribution, or u'se of. thi's E- mail or any           V   .




         attachment'Is prohibited.            you have received
                                                If                                 this E- m_ail'In error, please notify us   immediately by returning       it   to the
.“ESEnder and delete this                copy from yOUr system                                            r                     v   -          ~         ‘




        ?Thank    yo_u.    _




         ICEMILLER LLP                                                                                                                                                          V




        _**************************************************************************************************
"g*********************************************************
                           Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 28 of 73 PageID #: 119
                                                                                                 Pagelofl H                       '                                   ‘    i




                           CM/ECFLIVE       v         .

                                                                   ':
                                                                                             :        ‘            ,,                                 '   j   ~       -                                           .




          v;                                              I




                                                                  Exhibits           ;
                                                                                                                                      3   i
                                                                                                                                              ,                                                  _    I




                               Notices
                               1. 19— cv- 00034 TWP- MPB
                  '                                                              '




                               COOMES v. REPUBLIC AIRLINE
                               INC
“
      3.
                  V
                               P_roSeCH PRO'SE

                                                                                                                                 j.
                                                                                                                        '   i»


                                                                                                 U. S Dlstrlct Court

                                                                                         '




                                                                                                 Ofﬁce 0f the Clerk
                                                                                                  (317)229—3700
                                                                             '




                                                                                             www.insd:.uscqu:ts.gov
                                                                                                                   .




                  H            Notice     'of   Electronic Flllng

      7 :3                                                                                                                       EDT a'nd ﬁled on                              10/10/2019
                               The following transaction was entered on 10/10/2019 at. 10. 49 AM                                                                                        --


                                                    COOMES v. REPUBLIC AIRLINE INC
                                                                                                                                                                           -       -




                               Case Name.
                  2-           Case Number          1: 19— cv- 00034— TWP- MPB
                                                      ?..
      H
                  1
                               Filer.
                               Document Number. 18(No document                           attached)


‘5
                               Docket Text                                                                                                                                                                    I




                                                                                                                                                                                                          I




                                                                                             before Magistrate Judge
                               {Conference _se_t for 11/15/2019 at 02:_30 PM (Eastern Time)
                                                                                                                              U                                                                                       1'   'l



                                                                                          to partic ipate"In the conference .
                               Matthew. P_. Brdokman. Parties are to call 888- 675- 2535
     l;

                  if
          '

                       "                                 to‘ enter- Access Code 6.1919 69 and Schrity Code 1934 before
                               iCallers Will be requnred

      ~
              .=:.             ésSociated with this éntry. ) (TMB)


                               11-:   19-cv-00034     TWP- MPB Notice has been electromcally malled to:
                                                                                                       com, loss@1cemlller Com.
      I




                                                      david carr@1cemﬂler 90m, Diane. Clancey@1cemﬂler
                      'Z'

                               :David     J.   Carr
                                                              H
                                                                  p'aul. sweeney@1cemllle1                com, Diane. Clancey@1cemlller                                   com,-
              .

                       :
                               :Paul Conrad       Sweeney
                                                                       ”                 ”
      I                                                                                                                                           '

                                                                                                           >   -

      I




                                   Janie. Ross@1cemlller      com
                                                                                                                                                                  "

                           .   '-1:19’-‘cv-00034-IWP'-‘MPB. Notice                   hasnbi         befeh electronicallyﬁmaﬂed to:                    :7




                                                                                     8"958’97”84876479                           ,5
                                                                                                                                              -
                                                                                                                                                                                       ..
                                                                                                                                                                                             3

                                                                                                                                                                                                     10/10/2019
                               -


                                   httpszlleéf.insd.circ7.dcmcgi—bin/Dispatch.p1?:7;                                                                  _                        _
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 29 of 73 PageID #: 120
                                                                                                                                                                                '-


          case 13.:‘195cyag0034wwlagmps                                igbocumeh't1755iuield' 10/09/195 pageigi of 3 pageypgglifzg'




                                                              UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                      INDIANAPOLISDIVISION
                                                                                                        i

                                                                                           -



 ‘JIQH‘N téo‘iVIEs,                                                                                ')




      I




                                                          Muff                                     3:
                                                                '    " ”


                                                     v                                             3
                                                                                                               chvooomwmpg
                                                                                                                           i     h                    I




          REPUBLIC AIRLINEINC                                                                      g




                                                          Defendanf                            _
                                                                                                   g


                                                                                                                                                            I   ‘




                                               ORDER SETTING PRO SE INITIAL PRE-TRIAL CONFERENCE:
                                                                                                                                                                            -   '




                       -The' parues are                  ORDERED              to   appear          TELEPHONICALLY for-                  an imtial pretrial
                conference 1n this                  ca_s_e,   on FRIDAY            NOVEMBER 15, 2019 AT 2: 30 P. M.                           (EST) befor’é             I




      jil                                                                                                                                                                           ‘3

                Magistrate Judge Matthew        Brookman The Informahon needed by
                                                                      P.                                                                          parties to                ,
                                                                                                                                                                                         i3   i


                part1c1pate by telephone wﬂl be provided by .a separate notlflcatlon


                           One         of the f1rst things that the Court Will ask the Plaintiff to                                  do   at the cOnference
                                                                                                                                                                        U
                is   to br1eﬂy explain                   what       the-   1aWsuit    ls   about That means that                        must be:
                                                                                                                                     th‘e Plaintlff


            ,
                prepared t0                 tell   the Court        What     Ins or her case is               about and 110W each Defendant was
          "i
                .‘mvolved. Afterward the Court will a_sk the Defendant‘(s ) to brieﬂy exp]a1n._its defenses.                                                                        :f.‘




  I
                           Once         the parties have explained                        what          the case   is   abQut,   the'   Court   will. ask- the                                    H   U   I




          Igparties        if       there ls_. any reason that the Court should not enter the followmg- orders'1n the                                                   I           ,~5

                Case


                           A.       No      later   than      DECEMBER              _2,   2019— Each party must give                    the other parties a             :


                                                                                                                                                                                     _




                                                                                                                                                                                3:
                                    .h'st    (Wlth addresses and teléphone numbers) of every Witness                                               who      has
                                                                                                                                                                        ‘1




                           '3}      knowledge            that equld help prove that pa1ty’ s clalms Qr defenses For each
                                    witness the :party              lists,   there should be a brief d_eSCription of what _that witness
                                -



                                    knows. **Thls list _Is                 NOT filed With the Court
                       Z




                           B;       ZNo later :than           DECEMBER 2; 2019—                             Each party must give the other parties
                                    _copiesrof all       documents, computer ﬁles, and other electrqnig data                                 that' the
                                                                                                                                                          party     _
                                                                                                                                                                            .
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 30 of 73 PageID #: 121
 I.                                                                                                                                                                                                                                  ‘




      ‘Ca'se
                            1:;‘1956yécf10034—fW'PQMI?B                    fbocumént 317,                           Fined.         10/09/19       'Ba'ggeﬁz bf             3     Pagej,|'p#:;_1f§3'0




                                  has that it may use           to_   prove its case                         *f‘The Copies 0f                documents are                 NOT ﬁled
                             ;_



                                  w1’rhtheCourt
                                                                                               --                                         w                          -               .     H




                        Cg. N'o later            than    DECEMBER 2,                      2019                    The       Plaintiff        must gwe            the Defendant(s)
                                                                                                                                                                                                                                                        “
                                 -Written estlmate of           how much money                                    the Plaintiff claims                he       ls entitléd _to for                        any               :

                                                                                                                                                                                                                                         '   I   I




                                  injuries      'or    damages.        the. Plaintiff                        claims t0 have suffered.                                At    tha't time,.                   the               -:




                             21P1amt1£f          must     also        gwe       the Defendant(s)                                  all   non—pr1v11eged documents that.
                                                                                                                                                                                                                                                        j




                ‘
                                  support that estimate, mcludlng those that Imght prove the natule and the
            I




                    '                                                                                                                                                                                                       "
                                                                                                                                                                                                  NOT
                                                                                                   '



                                  extent- of the Plaintiff’s injury                                    **This- estimate                   and the documents are
                             _




                             }f11edw1ththeCourt
                                                                       ‘



                                                                                                                   '~        -                        -"         '                                                  ‘




            ‘3                                                                                                                                                                                                                                          3’
                    3D:           The   parties        must update              the mformatlon                              and documents               that they p1ov1ded to                                               g        5i          '3;




                             3 ea’c‘h
                                          other under Paraglaphs A- C_ above as additional Information becomes
                             I

                                                                                                                                                                                                                                 '




                                  available to them.           The Court may prevent a party from using ev1dence                                                                         that    it       has.
                    '
                                                                                                                                                                                                                            f
                        I                                                                      '

                                                                                                                                                                           '




                                  not shared With the other sidé-
                                                                                                                                                                                     '




                             _




       Ln:
                    _::E.::If         parties          need addlhonal evidence from each      from thud—parhes/ w                         _othér, or
                                                                                                                                                                                                                                                 _

            I.


                        l         compames‘; 'or entities, they may use the methods described m- Federal Rules 0f                                                                                                           3-           3'?
                                                                                                                                                                                                                                                 f:     i    _




                             j.
                                  Civ1_1 Procedure 27- 36 and 45 to obtain   These methods are 'caﬂed’ dlscovery   i_t_..
                             :'
                                                                                                                                                                                                                                                                 -.   5:


        ‘
                                  methods. A11 dlscovery requests must be served on thé respondmg party                                                                                               (buit.
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                 ,




                                                                                                                                                                                                                                             :3
                                                                                                                                                                                                                                                        1,.




                                  NOT ﬁled With the Court) n0. later than MARCH 16, 2020.
            a

                    3:.




        -




            Z
                    E.”           No    Iatel   than      JANUARY 15, 2020                                   —   Each party must                 tell     the cher- parues                                1f it‘            _


                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                       __
                                                                                                                                                                                                                                                             >



            r       "
                                  intends.      t_o.   use.   any teshmony                             b‘y       expert Wltnesses                At     that. tune,                      _1f_   a party                     §_
                                                                                                                                                                                                                                                        .§



                             ;_Imtends t0 use             an   expert,          it   must gwe                      the other party                a_ signed report from the
                             '1
                                  e'x'pe'rt   that- presents           a'll     t_he      wime'ss’                  opnuons              a_nd all the other Informatlon'                                                    j
                                                                                                                                                                                                                                             -




                                                                                                                                                                                                                                                 i      g:

                                  required by Federal Rule of Civil                                              Procedu_1_e_ 26(a)(2).                Thlrty days later, the.                                              Q;                          Q;


                             I




                                                  must fllé
                                                                                                                                                           '                                                            '




                                  other side                     a rep01t by any rebuttal expert.                                                                                                     v




                                                                                                                                                                                                                                                 i      I




                        _G.       No    later :than           DECEMBER                    .3           2019 -           Any         party      who wants                       t'o       amend                 its                       u

                             -


                                  Complamt              Answer,        1
                                                                           or        other               pleadlng                  must       ﬁle     a         motion                   requestmg
                             3'
                                  permisslon to do            so.     This includes trjring                            t'o       add new parties               to the suit
                                                                                                                                                                                                                                         r



            i
                                                                                                                                                                                                                            H
                    1H.
                                  No    later    than    DECEMBER                    9,    2019- Any party Who                                  believes that the pleadings
                             2-
                                  either. are imprope'l under Fedelal. Rule of Civil Proceduré 12(b) or establish,

                                  (non)hab1hty under 12(C) must f11e_ _a motion t0 that effect


                        I.        N0    later    than     APRIL 15,           2020-                Any           party       who        believes that there                    ls        no genume
                                                                                                                                                                                                                                 >



                    "
                                  issue as to          any mate1ia1           fact;       and            that       it is         entltled to       judgment               as.           a matter of                        f




                             1
                                  law and therefore the case does not need __to go                                                      t0   trial,   must           ﬁle   its           motton            >
                                                                                                                                                                                                                -




                                                                                                             .2:
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 31 of 73 PageID #: 122

          Case 1:1976y960034-TWP9MPB.7fDocument 517,;[inleld                                                       10/09/19:      95963          of 3 Page'.ID:#:g‘131




                                       73
                                                under FederaiiRﬁle?       o_'f     Civil Procedure? 56.

                                                                                                                                                                                  '

                   ‘




                        _

                        '
                                  I.            On a date} and time to beI-détermmed, thezp‘aftieé shall appear in "person for a                                         :




                                           1‘
                                                settlement conference                Each party must submit a Conﬁdential settlement
                                                statement to Chambers at least three business _days bef01e the settlement
                                                                                                                                                                     -




                                                                                                                                                                         r




                                                conference “This         _ls       the Only exception to             the‘ 'rule   that parties cannot give
                                       '




                                                papers to the Court without also glvmo them to the other side
                                                                                                                                                                                           '-
                                                                                                                                                                                      3'
                                                                                                                                                                             11::
                              .K. If the case is                    not resolved         by- settlement,         motion, 0r other ruhng, the court will              ;{




                                   ;       ,:    set a trial date


                                  L.             InformatLon for pro se 1nd1v1duals (those representmg themselves w_1’rhout an                                               :1   i




                              V




                                   ,            attorney)   may be found on the C0111 t’s website at www msd uscourts. gov



                        I;
                                  SDEORDERED:
                                                                                         ”"
                   a
                        '-
                              DatZQPiQétGB-egr                  9,2019:       L
                                                                                     i




                                                                                                .
                                                                                                    ’




                                                                                                                         ?Mmh
                                                                                                        ‘MatthewP. Brookman         ;.   _   _

                                                                                                                                                       _




                                                                                           i-       :-
                                                                                                         United States Magistrate Judge            ;



                                                                                                    '




                                                                                                         Southern DistuCt OfIndiana


          .‘Dlstrlbutlon


            JOHN COOMES
      ‘


 ‘

            4934 Ford                           Street      I




 '.
          ‘:1;Sp.e‘edway,                       IN 46224

            David            J.    Carr                                        '




          _,ICE_       MILLER LLP                        (Inmanapohs)
           'davi'd. carr@ic_emiller.                        com
                                                                          "
            Paul Conrad Sweeney                                 .




            ICE MILLER LLP                               (Indianapolis)
            paul. swecngy@icemiller. com
                 Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 32 of 73 PageID #: 123
             Exhibit 1Q




             Ilohncoomes@coomeslaw.com
                                         -                                        I                     H
             _-From:                         '-




                                                     ..:       3
                                                                    -

                                                                                                             Lombardo, Anthony R                        <An_t_ho_ny. Lombardo@rjet.                       com>
             ESe'nt;           _
                                     __.£          .iii'       é}       .1.
                                                                                      .
                                                                                                             VTuesdayiAugustM,                201-8 1o.42                    AM                    _




             To:     j    ,                                                   f_           _
                                                                                                             :John Coomes, Esq; _CPO@rjet. corn, chlefstewards@|ocal357 org
                                   " "
                                                                                                _




             _Cg:
                     ?1   7                                                   3?                        1?
                                                                                                             ?ChiefStewards
                                                                                                                                         ?‘    1‘                                        ------
                                             _.                         2.                                                                                                   Z
                                                                                                                                                                                                   _.
                                                                    '                                                                                    '               '       '


                                                                                                                                                                     '
                                                                         f'                                                                                                                -




             §Su_bject:                      i.     5-;        §
                                                                                                             RE: Signature




             :Yep,    We wi>||.“


             From: John Coom,es Esq. <Johncoomes@coomeslaw com>
         .
             Sent: Tuesday, August 14, 2018 10: 39                                                                    AM                       -    -




     '




             ,_To:   CPO@rjet. com; chiefstewards@local357. org                                                                                          _I
                                                                                                                                                             '




             Cc:     ChiefStewards <chlefstewards@local357 org>                                                                               _:_j
                                                                                                                                       _g
                                                                                                                                        '-
                                                                                           --
             Subject: Signature                                               _;
                                                                                                        -    -                     »




     1




             5Than_k          you    for. reachmg                                 out to him;                         IWOuld    also like to request a signature                                       When using       the generic email
             address. Ithink                       we have                            discussed this 1n previous email strings. Thanks!                                                                                  I




             Johﬁ _Coohéé, Esq.
 ,       i           4669 Cell
             g513. 607
     "
             ?JohnCoomesa'DCoomesLaw com

         ~.--. ------                                                                     -‘-¥--¥-i"
                              Original message
                    CPO@g'et. COm
             §Fr_om:C
             'Date. 8/14/18 08: 26                                  (GMT- 06. O_O)                                                                                                   -




             To.     Coomes Law <iohncoomes@coomeslaw. corri>,- CPO@ri et. com
l:
      .IECc:         Chief Stewards <chlefstewards@local357 org>                                                                                                                 -




     "
             3Subject.         RE. Hotel 1n base                                                    _




                                                                                                                                                                                                                                                                   '




             Just as a heads up                            I   _will              be calling Shawn to explain                                           this -_He            was not owed _the                hotel 1n base as the reassignment            5   A




             took place             a_s      a result                 That was not the
                                                                        0f: his                 commute                call off.                                                     intent: of the      reaSSIgnment language.       We Can          ‘




                                                                                                                                                                                           ~
             discuss          it   further tomorrow during the meeting                                                                                                                         -                             v               -




 3
             jFrom: Coomes                          Law <iohncoome_s@coofneslaw.com>                                                                             _
                                                                                                                                                                             5

                                                                                                                           PM
         '
                                                                                                                                                                 '



             "Sent: Saturday,                       August                        1_,1          2018             7:   14
                                                                              '                                                                     '                                      ’




             To. CPO@get com                                                                                                                                                                                                                      _




         ~
             Cc: Chief Stewards <chlefstewards@local357 org>; Williams, Shawn                                                                                                                  A   _<Shawn. W1111am52@net com>
             Subject: FW. Hotelin base




             Can someone                          address this                                 1ssue_     with the pilot please? He Was reassigned                                                     and-   had   an. overnight 1n base.       Per the
             contract, a hotel should _have                                                             been provided. Thank you.                                                          -




                                                               .                                                           .
                                                                                                                                                                 1
                        Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 33 of 73 PageID #: 124



                                                                                       S
                     Johﬁ     C'oofme‘s,   Esq.                    ‘_:
                                                                         j
                                                                             -




                     3511374564024 Ofﬁée


                     :513::607'.4669‘Ce11
                                                  i   t       ~




                                                                                            '    '




                     ZJOhnCmeesﬁC-OoirhseSLavygclom




                     Notice; This; transmissi¢n                          i_s_:ijr_1t§'nded               for the: spleu'se ofthe
                                                                                                                      it is addressed,; andmdiyidﬁan and entityfto.whi_¢h                           ’



                 --Vma_y‘c‘ont‘ain'i1_1formati_oﬂ that                           is‘
                                                                                 and  exempt  ﬁom.            under
                                                                                       privileged- conﬁdential,
                                                                                                   disclosure       ‘applicable_ la'w.‘ You
        ‘3‘
                     fare hereby notiﬁed that any dissemination, distn'bution, or duplication of this transmission by someone other
                      than the intended addressee or its designated agent is strictly prohibited ANY unauthonZed and prohibited
                     interception, distribution, or forwarding                                                O_f this   email will   _be   considered 1n violation of the Wiretap Act- 18
            ;_
                     U. S. C. SS 2510- 2520 and the Stored Communications                                                        A_ct 18      U. S. C. SS 2701 2-710                  -    .




>


        :31.
                     iFrom: Wilhams ShaWn A <Shawn. Williams2@riet 00m>
                      Sent: ThurSday, August 9, -20_18 3. 02 PM
                     1T0: John Coomes, Esq. <Iohncoomes@coomeslaw com>
    r            »

                                                                                                                                      -:
                                                                                                                                       '


        "I                             Hotelmbase                                                                                 "
                     §Subject: Re:                                                         1V        ,
                                                                                                         ..




        z



             i
                     EHey John, Ihave still heard nothing ﬁom the CPO.                                                       Isn" ta httle strange to    haVe no response     after this   m_any.
                     days? Did I send it to the wrong address?? L_ol                                                                           -                          .                    H



                     ESjent   ﬁom my: iPhone                  ;




                                           On Aug 6,                     2018, at               6. 37         PM, Coomes Law <10hncoomes@coomeslaw com>
                                                                                                                                                                               ‘




                                           wrote.

                                                                                                                                                                          I




                                                          I
                                                                  Ifiyou do 'not receive                          :é
                                                                                                                        fesﬁbﬁse by tomorrow, ﬁléase let'me      khdw:



                                                          'EJohn             Coomes, Esq;

                                                                  513-. 456. _4024                   Ofﬁce         _'




                                              ‘3
                                                          .513 607 4669 Cell


                                                                  JohnCOOmes@CoomesLaW.éom
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 34 of 73 PageID #: 125
                        I




                I
                                'IfNotice: Thifs transmission ls iriténded for the sole                     uSe of the
                        i




                                l'individua1(s)      and    entity to w_h_1_ch     it is   addressed, a_nd      may    Contain
                                                                                                                                  i




                                    information that       ls   pnvﬂeged conﬁdential, and exempt                      ﬁom         H    i




                _


                        2‘
                                Edisclosure under applicable law.                  You are hereby notiﬁed that any
                        1-
                                ‘
                                    dissemination, distﬁbution, or duplication of t_his transmission
                                                                                                  by                                   H
                                    sOmeone other than the intended addressee or its designated agent
                                .
                                    is strictly   prohibited.      ANY unauthorized 'and pr'ohibited_
          -»;
                                :iinterception, distn'bution, or forwarding of this email will be
                                    considered 1n violation of the Wiretap Act, 18 U S. C. SS 2510—
                                '




                                                                                                                                           _


                                                                                                                                  1




                                    2520-,- and the Stored Communications ACt, 18 :U. S. C. SS 2701—                         .;   3:   ::_


                .       :       522—710




                    I




                                ‘iFrom. Williams   Shawn A <Shawn. W1111am52@net com>-
                                    sent. Monday,August6 201's 6- 34 PM
                                .   To: Coomes Law <10hncoomes@coomeslaw cem>
                                ch:      stewards@loc_al357. org              '7


                                    'Subjelcithe: Hot'el  bans; m


                                    Nd x¢$pdﬁse yet.
            '




                                gi'Shawn




                            I




                                    ‘Sent ﬁommyi‘iPHo-ne


            '




                            ?'fOnAug6, 20-18, ate. 30 PM, CoomesLaw
                              <10hncoomes@coomeslaw com> wrote:

                                              Shawn, have you had a response                     to this   from the
                                                           :.;-.
                                              CPO?     .                                     .                    .




                                                                          '




                                         .
                                             'John Coo'm-eséEsqﬁ


                                              511.456.4024 Ofﬁce


                                             §513.607.4669:Ce11           :




                                              J9thb’oﬁ1és@CopmVeﬂsLaW.60m
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 35 of 73 PageID #: 126

                                  Notice: 'ThiS'transmission isi'ntended for the sole;                                                           >




                                 lusc    bf fhé :irzidivvidua1(s) ﬁnd                  eﬁtity.to            which    if is
                             '




                                 gaddressed, and              may Vcontain information that is
                                  privilegéd, COnﬁdential,                    and exémpt ﬁ'om                       dis'closure
                                  under éppIiCable law.               You         'ar'e
                                                                                               h‘ereby notiﬁedithaf.                                 3




                     g           iany dissemination, distribution, or duplication of
                                 ithistransmission by SOmeone other than the
                             .    intended addressee or its designated agent is- stn'c_t_1y
                                                       ANY unauthorized and prohlbited
                                                                                                                                             ‘   '




                                 apr_ohibited.
                                 Einterception, distﬁliution, or forwardiﬁgiofthis                                                                           '    I




                                  email will be considered 1n violation of the Wiretap-
                 V           _
                                  Act,: 18      U S C. SS 2510—2520                            and the Stored
                     .


                             :
                                 §C0mmunicati0ns__A_ct, 18 U. S. C.                                  38270172710



                         H
                                 5Fro_m: Williams,              ShawnA
                                <Shawn. William52@riet. com>                                                         U
                                                                                                                                 '




                                                                                                                                     .               j


                                                                                                                     ’Z
                                                                                                                             '   "       g

                                                                                                                                         '       "
                             ";Se_n't: Monday,August6, 2018                                     9.   18AM;
                               §To_: CPOsupport <CPOsu    ort                                        _Tetigéoimi>
                                  Ccz: steWards@local357. Org                              .
                                                                                                                     ‘




                                                                                           7
                             A
                                  Subject: Hotelin base.




                                                                          ”        '                                     '




                             _Goodmommg,                          .
                                                                      '

                                                                                                                                                             :'

                              gThis ls F0 Shawn W111iams
                                                                                                                                                             '




                                                                      On t_he night of     606445                                                        ‘




                                  Aug. 1_st my-radiator and water pump went out in
                                                                                                                                                 ‘




                                  my car resulting 1n a commUter- ca_11 out on my 4day                                                                       I




                                 Etripon Aug. 2nd. After the repairs I called
                                 scheduling o_n Aug. 3rd to be d_ead headed to MSP_                                                                      '


                                                                                                                                                     ’




                                 to return to my trip, instead I was dead headed to
                                 gJAX to do 1 leg of a MCI tn'p the .n‘ext day. My 4
                                 Iday turned into a 2 day followed                                   by a 1 _day
                                  resulting 1n         me having t_o          get a hotel               room in base
                                 _because scheduling said because                                    t_he   reassignment-
                     :'
                                 EWas a result         o_f   my Commuter call they couldn’ t get
                                 .me     _a   room. IWas wondering if could                    .I_
                                                                                                             b'e'


                                  reimbursed the $88 for                  mthtel room?
                                 :H‘ere aresomé:mo‘ré details of my; commmications
                                  With scheduling and references to the contract. At
                                  8: 54am oii Aug. 3rd I called. écheduling to be put

                         .       fback on my tn'p. 12 46pm Aug. 3rd called
                                 scheduling for a hotel and was told they couldn’ t.                                                                 _




                                  6: 08am Aug. 4th tried again for- a hotel but couldn’ t.
                                                                                                                                                         ‘




                                 f6. K. 6     of the contract         states      Any lineholder who                                 ls
                                 .R'eassigned resulting 1n an overnight 1n base shall be                                                                     a

                                  provided a hotel room.           It does not say that if the
                                                                                                                                         3




                                  Reasignment            isbecause of'a Commutercall they are
                                                                                                                                                             I




                                  not entitled.         6.M.1 of the contract deﬁnes 'a
                                                   ,                                   _        _


                                                                              4            _
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 36 of 73 PageID #: 127

                    Reassigment as a change to the awarded or assigned
                    trip. It does not specify why the change occurred.



                    Can you please look into   this?   Thank you   for   your
                    time and have a great day!
                    Shawn
         Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 37 of 73 PageID #: 128
Exhibit 11
     I




johncoomes@coomeslaw.com

From:                                                   Pappillion, Tiffane <Tiffane.Pappillion@rjet.com>
Sent:                                                   Wednesday, August            8,   2018 2:25        PM
To:                                                     Coomes       Law; crewassist
Cc:                                                     stewards@|oca|357.org
Subject:                                                RE:   Leg by Leg Protection


Flag Status:                                            Flagged



HI John-        l   spoke with Alem and she knows that protection                          is   leg   by   leg.   Outside of the conversation they had,    it   appears
that this has been pay protected correctly.
Thanks



----- Original           Message-----
From: Coomes Law <johncoomes@coomeslaw.com>
Sent: Tuesday, August 7,                 2018 1:12          PM
To: Pappillion, Tiffane <Tiffane.Pappillion@rjet.com>; crewassist <crewassist@rjet.com>
Cc:      stewards@|ocal357.org
Subject: Leg by Leg Protection


Good       afternoon. Trevor White                    was   told   by Alem that he        is   only protected on a day by day basis. 3.E.1, 3.E.4, and 3.F
calls for leg            by leg protection.
Trevor was notified of each change and should be pay protected for the greater of notified or flown. The                                               trip in   question
is   attached. Please             let   me know if we are           missing something from this side.


John Coomes, Esq.
513.456.4024 Office
513.607.4669               Cell

JohnCoomes@CoomesLaw.com

Notice: This transmission                 is    intended for the sole use of the individua|(s) and entity to which                     it is   addressed, and    may
contain information that                  is   privileged, confidential,          and exempt from disclosure‘under applicable law.
You are hereby               notified that       any dissemination,        distribution, or duplication of this transmission               by someone other than
the intended addressee or                      its   designated agent      is   strictly prohibited.         ANY    Unauthorized and prohibited interception,
distribution, or forwarding of this email will                        be considered            in   violation of the   Wiretap Act, 18 U.S.C. SS 2510-2520, and
the Stored Communications Act, 18 U.S.C. SS 2701-2710

----- Original           Message—---—
From: Trevor White <tawru@msn.com>
Sent: Tuesday, August 7,                  2018 12:38          PM
To: stewards@local357.org
Subject:        T White 607307 cx pay                 issue


To       whom       it   may concern: am   l         requesting     some       help with this pay issue.
0n       July                   EWR and were not able to complete our last leg EWR-DFW. Therefore was sent to a hotel
                22nd we timed out              in                                                                                                 |




in EWR and was reassigned to dh EWR-DFW the next morning and then we were scheduled to complete our original

awarded twp legs DFW—EWR and EWR—BUF and was notified by scheduling of this change. This change would have
                                                                           I




raised my daily credit to just over 8 hours for the day. When we landed in DFW my FA told me that our legs had been


                                                                                                1
  Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 38 of 73 PageID #: 129

cancelled so  called scheduling to inquire and was then tol'd that the original two legs had been cancelled due to wx and
                   |




thatwe were to repo the plane directly to BUF from DFW.
When called crew pay to inquire as to why was not getting pay protected leg by leg, Alem proceeded to tell me that
           |                                l




we are only protected for the total of the clay and since my dh and repo was higher than the original two legs that was
allIwas going to get paid for.
The screen shot from flica shows my return to gate in RDU but not the rest of the crazy night nor the dh to DFW but my
original award for the 23rd and of course the screen shot from crew pay view shows their final pay process.

lWas under the impression that we get pay protected leg by leg so since was assigned to dh and work my original two
                                                                         |




legs feel should get the dh pay and then pay protected for my original pairing instead of the repo.
       l       |




Thanks, Trevor White 607307
              Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 39 of 73 PageID #: 130
          Exhi’b'itin‘z:




                                                                                                                       I




          Ijohncoomes@coomeslaw.com
                                     '        -    >

                                                            '
                                                                                   H         I    '       H
      ”gFrom:-                                         I

                                                                 ”f;       7}:                            Murdock, Krista R <Krista. Murdock@rJet com>
  "ESe'nt;                                    m§§_fi:'§}?.:                                               (Wednesday,JuIy18 20183-059M
                                 .                                                      I             H                                                                           ‘

                                                                                                                                                                             ‘




          To:     K
                                              ﬂ'
                                                                                   f_        _;
                                                                                                      ‘

                                                                                                        5":Johncoomes@coomes|aw com
                       5‘7                    35                                            3‘3-
      ”‘C‘c:
                  -?                 5?
                                                       V.                   1..
                                                                                   3?                     5?
                                                                                                               iGannon, PatrickD-                I.                    ..
                                                                                                                                                                             A-

                                                                                                                                                                   ‘




          §Sujbjectz                      .
                                                       3.
                                                                5;;    §
                                                                                                                RE:   Crew LlfeAddition          3.   .:
                                                                                                                                                           j   §
                                                                                                                                                                        _‘




      ﬁHi John.              |       have updated crew                                                life wi_th      the Information           Please review                         it   and   Iét   me know                  if   you have any questions

          ‘Thank you,-



  '
      .-;K_rista       Murdock
          ‘Director,     Crew Schédullng                                          ’9'       Republic Alrllne
          (317) 484- 6064                                                                                 2'   "
                                                                                            .Ej“
      H Krista. MUrdockQRJetLom:                                                   :§




                                                                                                                                                                                                      " "      '    "   '   '




          'From.  Johncoomes@coomeslaw com <Johncoomes@coomeslaw c0m> Hy                                                                                                                        3;;
                                                                                                                                                                                            ‘

                                                                                                                                       '


           Sent. wednesday,1uly 18, 20182 1_1 PM                                                                                   _
                                                                                                                                            r




      _
          3T0. Murdock, Krista R_ <Krista. Murdock@rjet com>
          :Cc'.
                  Gannon,                         P_atrick D-              <PGannon@rjet. 'com>
          Subject Crew                                 Life      Addition                    _;
                                                                                                      .
                                                                                                          1f:-



 ﬁ:       EHappy Wednesday                                        Kristal



          lam writing to                                   ask for         some  additional information to be added to the Union page                                                                       in      the Crew            Life Directory.     W_e
  .
          3dis'cussed this with Pat                                         today'in the ops meeting, and he had n'o objections                                                                                     -




          ”We
                  would; like to add the following:


          ESteward on Duty
          1C3” _855- 357- 0357

          Stewards@local357 org                                                              :iij




'33?
          éPlease let                me                k_now          if   y_ou     have any questions Thanks!


      t
       John Coomes _Esq.                                                           ..       ..‘           .;
                                                                                                               :7




      $513. 456. 4024 Ofﬁce
          5513._.607         4669 cell
          JohnCoomes@CoomesLaw com

‘5
          ?Notice: This transmISSIon                                               is       intended for the sole use of the IndIVIduaI(s) and entity to which                                                                       it is   addressed and     may                  I    H
          contain_ information that'Is privileged, confidential __and                                                                       exempt from                          disclosure under applicable law.                                You are hereby:              5.3

          notified       _th'at                   any dissemination, distribution, or dUplication of t_his transmission by s_ome_one oth‘er than the intended                                                                                                             2
                                                                                                                                                                                                                                                                              3;.


          gaddressee or                           its designated agent is strictly prohibited. ANY unauthorized and prohibited interception, distribution, or
                                                                                                                                                                                                                                                                                         2




          forwarding                  be considered'In violation of the Wiretap Act, 18 U
                                          of.          this email will                                                                                                                                 S. C.       SS 2510- 2520,             an‘d- the   Stored     VI       1.
                                                                                                                                                                                                                                                                                    g:



          Communicatlons Act, 18 U. S. C. SS 2701— 2710    1:” j                                                              C.           .-
                   Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 40 of 73 PageID #: 131
                  'E'xhjbit'néf




                                                                                                                     '    i:    :4'

               ?idhncoome§@éobﬁ1eslaw.coﬁi'
                                         H                              H        M        II                                                                          H H
      .i'gffbrﬁzm                               ‘33}.                                              Ijbhlhgpbmés'@éobrﬁeﬁléyicgmrf3
      '




               ESe‘nt:_
                                     _
                                              _‘::           E:   :3.
                                                                             ’        H
                                                                                                   Tuesd'a‘y,’.May29, 2_0182.26IPM                              :3.



               To:     i,   _;
                                 -
                                         :
                                              :r                        f.       ,
                                                                                                       George                  Brittanni P
                                         5i   V—                        11       i-                                                   ii       ii   i’-
          .VSubj'ecfi                               I,            :..                              RE: haiti                    Z”




               Thanks'

     73
               éJohn        Coomes Esq .....
               513. _45__6. 4024                     Ofﬁce
I         .,   513 607. 4669 Cell                                                                             I




                                                                                                                                  ’




     {I        §JohnCoomes@CoomééLaw.com                                                                f




                                                                                                                                                                                                                                                '




               Notice. This ffansmission                                         intehdéd for the soIe                                     u'S‘e?o‘fzt'he'individua'Ks)’ "arid   éntity to   whiCh
                                                                        is                                                                                                                          and may
                                                                                                                                                                                                     itiisiéddressed,              é;
                                                                                                                                                                                                                                    '   '   '


          '



               contain information that”Is privileged, confidential,                                                                         and exempt from disclosure under applicable law. You ar_e hereby
     73
               Sn'otified        that any_ dissemination, distributlon, or duplication of this‘ transmission by                                                                        someone other than        the’   intended                H n   I   H
               addressee                     or_ its     designated _agent                         is   strictly prohibitéd.                        ANY
                                                                                                                                                  unauthorized and prohibited Interception distribution, orig
          .
               forwarding                     of.   this email will                  be 'cohsidered'1n                            violation of the ere_t_ap Act, -18 U. S. C. SS 2510- 2520, and the Stored

    V11:
               ECommunIcatIons Act 18 U. S. C. SS 2701- 2710                                                                                              .,                                  ‘




               From: Gédrgé, Brittanni P'<BGébrge@rjet.com>g                                                                                   31   IE



     ,_                               2018 2. 25 PM Hf; 53?
               gSent. Tuesday, May_ 29,
               ?To'.   Johncoomes@coomeslaw com                                                         3.}
                                                                                                                  .j3i'
                                                                                                                          i}    33.

                                                                        '                 ‘    '   '


               Subject           haitl.
          Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 41 of 73 PageID #: 132


     v

[i


         File   View   Actinns   Timeé   Confgure   Help
                        Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 42 of 73 PageID #: 133

'




                 MazterscheduleH                                                ry
                                                        -




            :EHe.               Help


                                                                                                                        n                                                                                   isiif
                       L EmplgyeerluDgzzlamVUB31:.                                            2"       pr:           Name jammy N; RATHI‘Q’KEDAEIsE

                                    '                                                                                                                                                                                                'I                               '    “
                       ,Tr'a‘riS'
                                        '
                                                '1:

                                                        Deécriptioh.
                                                                                         1"                 i:
                                                                                                                     Pairing     ..            Frohi,D-éie   Time        ToDatéJ                                                          By Date._
                                                                                                                                                                                                                                                                A




                                                                                                                                                                                                                                                            '
                                                                                                                                                                    '



                   'ﬁw                                  Notifiedior             Chaﬁge                               wDMALAojsxzsns                                                                                                 s1 08393   05328213

                       MMM                      7
                                                        Mpdiﬁéd'Pa‘iring'                                            5-?0‘1’4                  usxzsns       05;;15'                                         i999?                  803mg? usnsns‘              _
                                                                                                                                                                                                                                                                      --


                                                                                                                                                                                                                                                                          :73.
                                                f:      OFFICE            DUTY           :.                 3:       nFc                       usxaw-i's'    10300       05mm                                                  HTBDBUS? 05:14:18                r,

                                                        Assigr‘l F'aifi’ng
                                                                                                                                                                                                                              Illﬁﬁﬁﬁillz
                                                        HemmieiFiEseive Day                                          DEC;       :'
                                                                                                                                          Einsxzsna          03:09       omens 1m                  0:002.                           80305?     05.314.418       E1532
                                            .


                                                i.
                                                        Remove ReserveﬁDay                                           UH:                       0530313       03:00       05:30:13 1?;ungluznu                             b    __   333057 n5x14x13             {15:32.         ;_
                                            -


                                                5'
                                                        Remove Reserve Day
                                                                                                            5:
                                                                                                                     UH:             A.
                                                                                                                                               nsxam's'      us":un.nsxs1x18= 1?:0'050500.                                     “-903057 05x1.4x1a_                  15:33'2'

                                                                                                                                                                          ~
                                                        Notifiedtof             Ehahge                               mass;                g
                                                                                                                                               'oaxume                        I
                                                                                                                                                                                                                                    80305?     0432?;a18j‘          1?:05
                                                                                                                                          ’




                                        W
                                                    .
                                                        Modified'Péirih‘g                                            1mm                       DSxoma-       14:51”                                                                 30305? U4k2??1'8" 1?:03                    -.
                                                                                                                                                                                                                                                                                              '




                                                    f.gNotified           DfEhange                          3V       HHD                       nsxqm‘s‘                                                                   '
                                                                                                                                                                                                                               'f
                                                                                                                                                                                                                                    30305? 0432?;18             1:112:
                                                                                                                                                                                                                               '                                                g;

                                                                                                                                                                                                                                               mama
                                                                                                                                                                                                                                                                                         '
                                                    '                                              '




                                                        Notiﬁed or'changé                                            RED                  g    05363318                                                     ieggamgggge             303nm                           17:02

                                                        Notified of             Change                               HHDQ:                j:   05.309313                                                                            80305: 0432313 1?:02'                                     >




                                            ”I                                                              "
                                                        Modified Failing                                         -   'I'm35                    nsznma'       18325                                                                  90305? 0432?;18             1?:021'2 957
                                                                                                                                ‘_
                                            '                                                           '




                                                3 ASSIgn Pairing                                            3:
                                                                                                                     WASTE           .
                                                                                                                                               0530?.“8      ‘18'128 LUEKIIDKI'IHB‘     UU:U53- 1415‘0‘                             80305?     04mm s           213:0;1‘       ‘5
                                                                                                                                                                                                                                                                                    >

                                                                                                                                                                                                                                                                                        9?;




             139          items                     Press       F1_ for         help

             (Q Inquire- 17mm 05/29/18
             :-

        3:             File         Edit                    Mew       :
                                                                               Confgure                ﬂail}

                   :                                                                 >




             5:3
                                                                          ii


             g
                          Pairin'g‘             1|?D1           4A                       From;' 105323.318                                          f}uuzgu5gggx1a;
            .1;
                                                            V
    .
            .gr




                          Positions:                            car"                 Fur                        FAT                            f”

             ”Local Times                                       J   lLatestRActual Times
                                                                                                                        La                              “Normal         (H ,CDmPaCti'
                                                                                                                                                                                         ex;            _




                               3        We                                                                                                                                              {550" 51:10
                                                                                                                                                                                               V
                               m B?PUE                                                                                                                                                             _|




                                                                                                                                 Exew,
                                                                                                                                                ~   ~
                                                                                                                                                              Comments                      Hotel

        I




                  lpress F1 fqr help
             Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 43 of 73 PageID #: 134

E
         r
             Ight Locator/Cre;      -




                                        '          '-     ‘




                                                                               7


    ':Eilé.                                                                                                                                            _
                   5gp;                                                                            r
                                                                                                                V



                                                                                                                                                                          Av)

                                                                                                                                                                                                                    I"


                                   H'Di'eb’artuye
                                                        Date       VD_5£29J’_118§_:   :F‘              Depagtgré                    Citlep              .
                                                                                                                                                            amvél    City   FEE.


                                            ‘                                         '   ‘                                                  ‘                  "    "‘     "   "
             F0;         a   92124332?          'suszsu       1
                                                                        DE‘HUFF‘              g             g            _:;;   MAURICE          g    039,58:

    5:
             FA?   jI-   §R;7E9H23              511332        2:   :2   HUFFMAN               :                                 DEBORAH          .,   =1nssm:                          .           .       ..   .                           4.
                                                                                                                                                                                                                                                 _:   .,    1.:
                                                                                                                                                                :'              ."                                   2'               11‘
             FA              Pmaaqx'zs‘fmzsais                          SHUKAIHE                                                .SHADI'A              09131                                                                    _j‘;                    z‘
                                                                                                                                                                                                                                                              ;:
                                                                                                                                                                            '                                                   "
E?           CA_    D,       L?_H:14B-x'23;-.802324                     KELLEY;       s.
                                                                                                           _7              V_
                                                                                                                                GERALD!               01029, s '1‘
                                                                                                                                                                                 '.

                                                                                                                                                                                           ‘           r
                                                                                                                                                                                                                          .:


    _‘
             mi,   :U    §L‘?H12M28             81.3038                 DEVLIN                E.   .:-              §_    L     KIMBRA           j,   094.33.                         j_
                                                                                                                                                                                                           yejs-
                                                                                              'r
             FAH   --D   <


                             L?Hjamza       5.512373
                                                              =i
                                                                        GARRETT,                   -   -

                                                                                                                                MUHAthgH" ~09254-                                              -           I=




         [umpesmhlp                                                                                                             2
                                                                                                                                    ‘




                                                                                                                                                 ~
                     Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 44 of 73 PageID #: 135



                    @ 83-99mm Acﬂme Crmfrac Menu                           Um“ 93m Lima?!                       _




_
                    File         Scheduies   Pairings       Reports        Pemonnel                 CrewPay         CrewTrac Loads                           Admmastratmn              Help



                    Crewfo Clititzal Oﬂaxwm             §
                                                            .Wam               98:43          Pamngj. Chtiqa‘l                       Qﬂwmde O‘Hara 0mm! QM?




                    John.5My
                                                                                ~
                                                                                                             ISchwu                            19am»!
            _
                    loud     Home                                                                      g‘gile       View                   >




                        Vinegar
    .
                '




                    hicken        Wit...




                        Systems
                                                                                                       ‘


                                                                                                                                       -

                    imitations...                                                               ‘                          k



                                                                      ‘




                                                                          Q           Inﬁnite       3143 magi}?

                            ~.                                                 File     Edi         View.   Conﬁgure                           Help      j,
                                                                      ‘




                    A
                        H C ont ra d
                                                                                ?Paiarig-lmg              mm                                    {10128319    """ mu-:             :10323219.
                                                                          :5                                                                                                                           .
                                                                                                                                                                                                           ‘




        .
                                                                          g}     Positions           Car Fﬂr                                      FAT—                  r         i.
                                                                                                                                                                                        h     I




                                                                                                                                                                                                  i1
                                                                          [LocalTimes *JILatesUActualTlmes                                                    l]              I" Narmai‘




                                                                                              pm!    1W 2:3} 1‘3 (:3           I   -23'IET     [IND]   Ficleaee    1'2   2S   V




                                                                                                      1032mm                                          4623
                                                                                                       10,328”?                                       441?
                                                                                         apt part 10329118          (73:       n5 -1E            V
                                                                                                                                               [JkJ
                                              Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 45 of 73 PageID #: 136

                                      9 smamm
                                                                                                                                                           M*—                                                                         ‘




                                                                                                                                                                                                                                                    Lfl‘ra léix
                                                                                                                                                                                                                                                                lb                          “




                                                                                                                                                                                                                              .




                                      Eﬂe              gcﬁoqs-                   limes gunﬁgure
                                                                                                                                                                                                                                                    ~$abn        Aitlina
                                              L&ew
                                                                                                                                                                                                                                                                                  ;




                                                                                                                                                                                                                                                             Solutions I.
                                                                                 ‘-
                                                                                                                                                                                                                                                                                  .




                                             Sundag}            .'
                                                                             Monday                  .
                                                                                                                 Tuesday                         Wednesdéy                     .Thmsday                   ‘
                                                                                                                                                                                                                         Friday                 .
                                                                                                                                                                                                                                                    Salado}




                                                                                                                                                                                                              PETA?“
                                                                                                                                                                                                                                       *    M ?.rfw'ww


         =Eﬂe       ﬁdit       Eiew        Qonﬁgurg    ﬂelp
                                                                                                                                                                                                                                                                                           3%”              Airline
                                                                    i
                                                                                                                                                                                                                                                                                                        Solutions: l9       1’   .y




                                                                                                                                       '
         '




               pairing}      {mats              ‘Frén'w;
                                                            10223313                             fmgmxz'skjg                                     ﬂew       f1         1



                                                                                                                              '




               Positiongi-mF-mﬁ' :mlﬁ'                                                 TFU-                                                           -


                                                                                                                                                                      f



         EILocal-ijes ﬂlyatesthctuajTimes                           _   __            :1                 (3‘    Nome!             (" Compact
‘




    '*
                    .........................
               Linc     Hay                            DA       Fﬁghtﬁ                          th                Urﬁ                                             ‘
                                                                                                                                                                                                                                  Dlop/PU Pas                                                                           -




                                                                                                                                                                                     '.
              ’     W10.        IJUECB-c’w.      .i        Z.   4.513
                                                                                      '.
                                                                                           ﬂ.
                                                                                                ‘1
                                                                                                           i.    .WD     i.        .
                                                                                                                                           MM]    f   96355               2.0.9233        .                                  i.   .ﬂ       _.                        ..........                   fiffflrfiﬂ L
                    2   MD           10/23/19         3.6.      4181                             D                MILK                 Jim                1045             1210                   E1000              .
                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                                                             DU   CID

                                                                                                25"‘28 [JAG i]            [Ltowne Plaza Jacksonville                                                                              304-?41 41404                              Laglm'er       1   B 53   [1   5.53]
                                                                        ‘
                    4   Tu           10/2931?
                                                                '


                                                                                                                  JAR                  [3013.             05:58            03:00                  U2 U4          .
                                                                                                                                                                                                                                                                      »

                                                                                                                                                                                                                                                                                          A11                UD 44
                    STU              10"29”?                    *
                                                                             A

                                                                                                                 DEA                       IND            08:44            10:53                  0209




                                                  Totals                                                                                                                                          085:1        08:25               th 01‘04          Pay   08:
                                                                                                                                                                                                                                                                 ‘
                                                                                                                                                                                                                                                                                                   TAFB 2855
                                      'j         "                          i‘                                                                                                                                                7‘                             ““ig-«e
               Exam;                                                                  sew                        i‘it‘omenesii'l
                                                                                                                                                      Mote!
                                                                                                                                                                               --

                                                                                                                                                                                                  Hideomps                                 Evaga‘e-l
                                                                                                                                                                                                                                                                                      I




             F555   F1 forhelp                                                                                     V
                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                          [10/29/19 15:49:26
                                                                 Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 46 of 73 PageID #: 137




      'Eilc-               mew               ﬁctions         Emes        Qonﬁgure                       ‘ﬁelp                                                                                                                                         Airffna
                                                                                                                                                                                                                                                  Salulfansl           7   "‘




                       ‘




                           gm                                                                                                                                                                                       __.:;’i§iurd_¢?£.;                          .1




                                  '

                                                                                                                                                                                                                                                                                                        Sabre        Airline
                                          file    ﬂap                                                                                                                                                                                                                                                             Sofulfons. /  ,,




       g




       c—J
               '




       "3'53“15.
                              a




                           EVUTLAU
                                      .




                                          MMM
                                          Dab.
                                                          ”Notified
                                                                   254523


                                                            Description



                                                            Modiﬁed Peking
                                                                           :.




                                                                        oschange


                                                            Day Utmssignment.
                                                          ’EFLIQKA      TTADQ
                                                                                .-   -
                                                                                                ’




                                                                                                    '
                                                                                                        igf.




                                                                                                                 '




                                                                                                                 W131
                                                                                                                     .




                                                                                                                 I7143
                                                                                                                .m‘si'
                                                                                                                                        10319119
                                                                                                                                        1022MB
                                                                                                                                                7




                                                                                                                                   ‘i‘1onsz1q41'550'
                                                                                                                                                         7




                                                                                                                                                        115%
                                                                                                                                                        38:13 ~1Qx23219
                                                                                                                                                                     manna
                                                                                                                                                                                     23 51

                                                                                                                                                                                     1__-1




                                                                                                                                                                                     2250
                                                                                                                                                                                             U4
                                                                                                                                                                                                   ..




                                                                                                                                                                                                  3:28

                                                                                                                                                                                                  3:24

                                                                                                                                                                                                  3:23f'ci'4
                                                                                                                                                                                                                 _:;:.¢x'


                                                                                                                                                                                                                  1m.
                                                                                                                                                                                                                                                       513333 1nx20z1‘a
                                                                                                                                                                                                                                                       E13393§10x2w19 €133:
                                                                                                                                                                                                                                                        7’7??? 10/12313 "15:43

                                                                                                                                                                                                                                                      '555256109anE2355“
                                                                                                                                                                                                                                                                                 ';
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                                         w  ,_
                                                                                                                                                                                                                                                                                                                 £10383


                                                                                                                                                                                                                                                                                                             'E‘mt'"




                                                                                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                                                                                  a,
                                                                                                                                                                                                                                                                                                                           '




                                                                                                                                                                                                                                                                                                                           _-




       ?_m
        f“
                                          AWE:              'BidAWard                                            msz                   mama                  06:13   .jmnsna        301.01        11:25           m              0            _




                                                                                                                                                                                                                                                  ’
                                                                                                                                                                                                                                                       _25"5291 Danzma 15:03                                 WWW
                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                                                                                I



                                                          'j‘u‘h‘ion
                   3'
                                          UNI                          Businegsaay                             'ifuml                  I'mzmm” 08:0[1711mums mun 5:00                                                                                  255291        inanms—WTBBé
           ‘       ”‘                                                                                                                                                                                                                         E




                                          um              Union sgsgnesgday                         H
                                                                                                                'Urfum                 magma                 03:90 *1'0xogae         i?:o__o_     5:00           Hm“                                  ”255291_.o_91n4_21su‘71‘5~.03'                             ﬂuelpl

                           m              UNI         :I‘5Union Eqsinesgdap'
                                                                                                        '




                                                                                                                rum“                    10303ij “.Uanowmmsns                        ‘17:£_1q      5:00             ca                                  255231        ing/Mnavjén3
                                                                                                                                                                                                                                                                                                                     '




'i,


'
       ——a.——.—i                          UNI              .:=UnionBusinessdap.                                 UNI‘                    Imam            .0931:       ‘mmms           1?;00 5:00                  gca-                                  "255291103n4x13.13:03
                                                                                                                ‘um-
       :41                    ‘




                                      ?UNI                Euniqn Businesgd'ay                                                "
                                                                                                                                       :11'33891‘8      ‘Ijaiué      ”mmma           ﬁat) 5:00 92A;                                                    '25R291-"usnms'T1‘5:U3

                                                                                                                Um                 ”ﬁomvis'”09:03fidmrnsjj'ioo ado“ ca
         E         _
                                          U_r_~u_"'


                                          UNI
                                                            {Union Businegsday

                                                          lumen Businessday                                     tum                _
                                                                                                                                        mmsxm                na;uu_.‘:3_mmsna 517-100 5:00.                      13;;
                                                                                                                                                                                                                                                       255291

                                                                                                                                                                                                                                                       255291
                                                                                                                                                                                                                                                                     032134319

                                                                                                                                                                                                                                                                 :uazlma
                                                                                                                                                                                                                                                                                 ‘15303'

                                                                                                                                                                                                                                                                                 ‘15::03,

       3‘2”)???“                UNI                         sUnion Eusénessday                                  UNI                vmmsxw zoaﬂﬂvmmsns- non                                                        m                                                              15:03
       m4                                                                                                                                                                                         5:00                                                 255231        09x14x1¢8                      -




                             ''ur~u                       "?umonaussnessdag                                     um"                    Imus              n3§uudu¢ﬁf19               ’17g'u’q'5200
                                                                                                                                                                                                                 '13::                        f'V'f255_29.1~’i_p'9n4n_9_i:
                                                                                                                                                                                                                                                                                      '




                                            items     -
                                      L2                  Press F1 for help

                                                                                                                                                                                                             I                            ‘
                                                                                                                                       '1



                   ®       Exceptions                 #7}   Sainl'jfirzaamm     ;_        Hemasks                        History            Elockm?!           33,3ng   Coda!   v
                                                                                                                                                                                    .IE‘valuale         l.
                                                                                                                                                                                                                  Exit
                                                                                                                                                                                                                            ‘


                                                                                                                                                                                                                                                         g»
                                                  !                                                                                                                                                                                  g




                                             UNI ‘Begms 11425119                         -:09   00               {Ends- 11/25/19                    17. 00      Iv.                                                         f]
                                                                                                                                                                                                                                         c;rediu705j:oo

                                                                                                                                            H

                                                 ﬂ.
                                                                                                        j      gfri          g
                                                                                                                                 "
                                                                                                                                       :3
                                                                                                                                            i
                        Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 47 of 73 PageID #: 138
I            Exhibit:                             #1 5 U
    ,3 Egeﬁcponmmm/m)”                                                                        U. S              EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                                                                                    DISMISSAL jAND NOTIcE 0F; RiGHTs
                                                                               M             H    h       V



                                                                                                               3”
                                                                                                                                                                                                                                                                                                    ‘




         'ET:0§:              B'I'ihttén'niéei'oi'ggf}                                                                                          -
                                                                                                                                                                     "l:                From                          DastnctOche
                                                                                                                                                                                                            Indianapolis                                                                        ,
                                                                                                                                                                                                                                                                                                        _:>
                                                                                                                                                           '
                                                                                                                                                                                  ~
                              4934F°rd5treetz                                                                                                                                                               101West0hiostreet                                                           :



                                                                                                                                          ='
                          ?Spe'edvvameszza'                                     _        i;       g                                            _.     g
                                                                                                                                                               f2.                        5'__i'.suite1eoo                                               _
                                                                                                                                                                                                                                                                        A




                                                                                         '
                                                                                                                                               ‘A                                         "
                                          I       ;-
                                                                _
                                                                          =»                 a:   -i                                      -:          i-       -i
                                                                                                                                                                                                      :
                                                                                                                                                                                                            Indianapolis                    iN46204




H
                          D                                         On behalf. of: person(s)
                                                                    CQNFIDENT/AL                              (29
                                                                                                                      aggrieved whose identity”rs
                                                                                                                    CFR §1601. 7(a))
                  éEOCChameNo}:                                                                                     EE_OGRepresentative                                      §
                                                                                                                                                                                                                                                                            Telébnoﬁéng}
                                                        ’           a "                                                                                                       i     V                                     u
                                                                                                                                                                                                                               7   :


                                                                                                                    FrederickJ. BruBaker,                                                                                                   ,7
                                                                          Z.
                                                                                             2m                                                                                          2
                                                                                                                                                                                                          .2
                                                                                :"i
                  470=2019-02226                                          ..
                                                                                             g;   ;;
                                                                                                                    Enforcement. Supervisor                                               i:
                                                                                                                                                                                                    :fL:
                                                                                                                                                                                                            g
                                                                                                                                                                                                                    -:
                                                                                                                                                                                                                                                                                (463) 999- 1148

                  THE EEOC                         IS       CLOSING        ITS FILE                           0N THIS. CHARGE FOR THE FOLLOWING REASON
                                         r,       I;Thé facts alleged in the charge                                   fail       to state           a claim under any                   o_f    the statutes enforced by .the                                      EEOC

                                              Z



                                                  :Your allegations did not Involve a dlsabIIIty as deﬁned by the Americans With Disabllmes Act


                    ‘ID-D3                        5Thé Respondent employs                                     less than the required                                number of employees                         o_r is        not otherwise covered by the statutes.

                                              :


                                                  :Your charge   wa's' not
                                                                           timely ﬁle_d- with                                                  EEOC                  in   other words, you waited top long after                                                            th‘e        date(s)_ o_f the alleged-
                                                   dlscnmlnatlon to ﬁle your charge                                                                                                                                                ..   .




                          E
                                                                                                                                                                                                                                                                                                              .




                                                                                                                                                                                                                                                                                                                                       U
                                                  :The       EEOCissUes the fallowing determmatlon     Based upon its investigation, the EEOC       unable to conclude that the                                                                                  i's-



                                          g,      _infonnation obtained esfablishes violations of the statutes. This does not certify that the :resppndent'ls in complia'n'ce with
                                              '




                                                  'the- statutes. No ﬁnding I's m-ade as to any other Issues that might be construed as having been raised by-_this charge


                          Iaiiidl'é               ?Th'e      EEOC has          adopted                    t_h‘e     ﬁndings of the state or 10ml                             fair   Employment practices agency                                              that Investxgated this                                   charge


                                          5;      §0ther (bneﬂy stat'e')


                                                                                                                                 '




                                                                                                                                     '.
                                                                                                                                                                                                                                  """
                                                                                                                                          NoncEIoF‘smT' RIGHTS :
                                                                                                                       (See          the: additional information                  attached                to. this       form. )
                                                                                                                                                                                                                                                 _   _       .      I




        "                                                                                                                            _A'g'e
             iTme    VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, o'_r the                                                                                                                                                                                                                     i,


                                                            m
                                                                                                                                                                                                                                                                                                                                            '




             ‘Discrimination' Employment Act: This Will be the only notice o'f dismissal and of y'ou'r right .to sue‘ tha't w'e' 'will send you.‘                                                                                                                                                                                      -




               You may:ﬁle _'a lawsuit against the respondent(s_) und'er .f'ederal law b'ased- on .this charge?In_ federal 'or state court. Your
             lawsuit must be. filed WITHIN 90 DAYS of yoUr r'ec'eip‘t of this notice; or- your right to sue based 'on this charge will b‘e
        g-
              glost. (The time limit- for ﬁling suit based on a claim under state -la_w_ may be different.)



              Equaﬁ Pay- A_ct (EPA): EPA suits must be ﬁled _In federal or state court within 2 years (3 years for willful violations) of the]                                                                                                                                                                                   :2’

         .
                      EPA underpayment. This means that backpay due for. any .viola'tio'ns' that occurréd moire than 2 ears 3
                 alleged
                                                                                                                                                                                                                                                                                                        ‘



    .


        _j
             gbe'fore you:file suit ma'y not be collectible
                                                                                                                                                                                                                                                                                                -




                                                        '
                                                                                                                                                                                                                                                                                    '



                 :Enq!qsure_s_(s)                                                                                                                     _VMic'heng’Ei‘geje’                                                          35
                                                                                                                                           __/                                                                                                                                                  '(DéiéMailed)
                                                                                                                                                                                                                                                                                            '




                                                                                                                                                                                                                    1.                      j,                                                                              .V
                                                   '
                                                                                                                                                                                                            _


                                                                                                                                                                                                                '    ”        I             '                       '
                                                                                                                                                                                                                                                                            I


                                                                                                                                                                                                                                                                                                                  '




                          Z
                                    >_
                                                                                 '


                                                                                             g.
                                                                                                      j
                                                                                                                                                    'Q'DistﬁctDirecfor---                                   1                                                                   i                                       v




                                                                                     '       "    '       '                                                                                     ’



                                     ’REPUBLIC AIRLINE
                                                                                                                                                      '        '




                  _c_c:
             1

         '          '

             1-                          clo David _Carr
                                         ,lce.     Miller       LLP                                                          ‘




                               __        O_ne American Square, Suite 2900
                                '




                                     .‘Indi‘anapolis, IN                  ‘46282-
                                 Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 48 of 73 PageID #: 139
                         f   ,EnclosLﬁré with      EEOC
                     .gForm 161           (11/16)    -




                                                                                                        ,,                           :.                ~-
                                                     "
                                                                                                  ,                              .




                                                                                               INFORMATION RELATED To FILING SUIT
                                                                                             UNDER THE L_Aws ENFORCED BY THE EEOC
                                                                      _
                                                                           (This information relates to ﬁling suit'In Federal or State coun‘ under. Federal law
                                                                lfyou     'also
                                                                              plan to sue’ claiming. violations of State law, please be aware that time limits and other
                                                                          pmvisiqns of State law may be shorter Or more limited than those described below.
                                                                                                                                                                 )
                                      H    '   ‘

                                                          ’

                                                     '




                                                                                               vn of the Civil Rights Act, the Americans with Disabilities Act?(ADA),
                                                                      ~




                                                                                  __
                                                                                          Title
                             PEWATE.           isu-I‘Tv        RIGHIS
                                  '
                                                                                          the Genetic Information Nondiscrimination Act (GINA), or the A_ge
                                                                                          Dlscnmlnatlon               In   Employment Act (ADEA):
                         Iiln
                          order to pursue this matter further, you'. must ﬁle a laWsuit against the respondent(s) named In the
H       '

             j
                                                                                                                                        charge__ within
                       90 days of the date you receive this No'tiqe. Therefore." yo‘u should keep a' re'cOrd of this date. Once this 90-
                         :




                       d'ay period'Is over your right to_ sue based on
                                                                          th_e charge referred to. in t_his Notice will be lost; If you intend t_o                             .




                       cons'UIt an attorney, _you should do so promptly. Give your attornéy- a-                                                                                3'
        I                .
                                                                                                     copy of this Notice and it's envelope, and tell
             -

                     '_:him or her the date you received it. Furthermore in order to avoid any question that
             3'                                                                                                        you did not act In- a timely
                      -1manner, it'Is pr‘ude‘nt that your suit be ﬁled within 90 _day's of the date this Notice
                                                                                                                     was mailed to you (as-
                                 indicated     where the                  Notice.   Is'
                                                                                          signed) or the date. of the postmark,           if   later
                                                                                                                                                                               '



            -.
                     ‘-_Your lawsuit                     may--be ﬁled'In               U. S District O_ourt          o'r
                                                                                   a State court _of competent jurisdiction. (Usually, the appropriate
                                                              th‘e‘                      ﬁle”In Federal or State qOu'rt Is a matter for
             i,
                      _gState court Is       general civil trial court) Whether you_l                                                    you _to decide
                         '




                        after talking to your attorney. Filing this‘ Notice ls not enough. You must ﬁle a "complaint" that _conta‘ihs a short
                        statement of the facts of y‘our— case which- shows that you are entitled to relief Courts often .reqUire that a copy o'f
                       .your charge must be attached to the complaint you ﬁle In court. If so, you should remove yom' birth. date                   th‘e
                                                                                                                                             f_ro_m
                       "charge. Some cou'rts Will not accept your complaint where the charge includes a‘ date of birth. Your suit
             I                                                                                                                              may include                                 T   Z
                      -‘any matter alleged'Ih the charge o'r, to thé e_xtent permitted
                                                                                             by court decisions, matters like or related to the matters
                                                     _Ge_n_era'ny, suits are brought'm the State where- th'e 'alleged unlawful pra'c'tice occurred b_ut In
                                                                                                                                                                                    '




                        al|_eg_e_d In the charge.
                        s'ome cases _can be brought Where relevant employment records are kept where
             ‘
                                                                                                                     the employment would haVe
                     ”:been or where the respondent has its main ofﬁce. If y'ou haVe simple questions; you usually can get answers from
        '


             5-
                      :3the_ ofﬁce O_f th'e clerk of_ the court Where you a_re bringing suit, but do
                                                                                                        not expect that ofﬁce to write your complaint
                        or make legal strategy deCISIons for you.
                                                                                                                 '




                                                                                                                                                               V




                     -"PRIVATE                     Sui'T        RIGHTS            --
                                                                                           Equal Pay Act (EPA):
                         ‘




                        EPA_ suits must be ﬁled in court within 2 years (_3 y_ears for willful violations) of the alleged EPA underpayment. baCk‘;
                        pay d_ue f_or violations that occurred more than2  21ears (3 years! before you:       ﬁle’ suit may not be collectible  For-                           Q




                      'j'example, if y'ou w’ere' underpaid under' the EPA for work performed from 7/1/08           1211/08, you should ﬁle suit         _to_
    3

                      gbefore 7/1/10— no‘t 12/1/10 -- in orde‘r t'o recover unpaid Wages: due for July 2008. This time limit fo_r. ﬁling an EPA
                        suit'Is separate from the‘ 90--day ﬁling period Under Title VII, the ADA GINA or the ADEA referred to above                                            _




                                                                                                                                                                           r




                       Therefore if you also plan to sue under Title VII the ADA, GINA o_r the ADEA, in addition _to suing on the EPA
                     ..;_claim, suit must be ﬁled Within 90._days of this Notice a___nd within the 2- or 3-year EPA back pay recovery period.
            -.




                             'AT'TORNEY REPRESENTATION                                       -;       Tltle VII,     the   ADA Ol' GINA'
                                                                                                                                                                               '




                     _:ij          you cannotafford ,or, have been unable t_o‘ obtain a laWyer to represent yo'u,'the U;S. _Distriét'CbUrt having jurisdiétibh'
                                 in your case _ma‘y’, in _Ijmited circumstances iassist you in obtaining a lawyer. ReqUés'ts for such assistance must be
                                 made to the             U. S. District Court'In the f'orm
                                                                            and manner it r'equir'e's (you should be prepared to explain Ih 'det'ail your
                                               an attorney) Requests should be made well before the .e'nd _of the 90—day period mentioned above
                                 efforts to retain

                         .3      because such requests do n_o‘t relieve you of the requirement to bring suit within 90 day_s.

                                 ATTORNEY REFERRAL AND                                 EEOC ASSISTANCE                      --   AH Sfatutes-ﬁ

                     '
                                 You may contact-the. EEOC répresentativeshown on your         Notice if you need help in ﬁnding a lawyer or if you have any
                             j
                                 questions about yduﬂegal rights, ihcluding- advice on which l;J_._S. District Court pan: hearfyour case.      you need to         lf_
                 ’           '




                                 inspect or obtain a‘C'o’py. of information in'EEOC's ﬁle on the Charge, please req‘Ues't it"pr'omptly In writihg and provide
                              your charge number (as shown 'o.n your Notice). While EEOC destroys charge ﬁles after a' certain time all charge ﬁles
                         .         kept for at least 6 m'onths after our last action on the case. Therefore, if. you ﬁle suit and Want to review the. charge-
                                 _ar-e

                              ﬁle, please make your review request within 6 months of t_his Notice. (Before ﬁling suit, any request _should be
                                                                                             '




                             'made within the ne'xt 90 days. )                                               '




                                                               IF     you FILE sun; PLEASE sENp A COPY 0F YouR coZURST COMPLAINT To THIS OFFICE.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 49 of 73 PageID #: 140
Exhibit                                  #16
                                                                                                                      '
                                                                                                                                                                                                                                                                               '




         lceMlller
           COUNSEL
         LEGAL
                                                                                                              i



                                                                                                                      V
                                                                                                                              OneAmerican Square
                                                                                                                                                            '
                                                                                                                                                                            Suite

                                                                                                                                                                            Chicago
                                                                                                                                                                                      2900: Indianapolis
                                                                                                                                                                                            .Colurhbus
                                                                                                                                                                                                                                   IN

                                                                                                                                                                                                                           DuPageCounty
                                                                                                                                                                                                                                        46282 0200
                                                                                                                                                                                                                                                          Ill.
                                                                                                                                                                                                                                                                       2



                                                                                                                                                                                                                                                                       "
                                                                                                                                       _




                                                                                                                                                    Indianapolis        NewYorK- Philadelphia                                    Washington D..C




     ,                   October             10,520.19,


             ‘
                                                                                                     '    h




                         VIA EEOC oNL'IN'E'PbRTAL

                         :Shar’on Poindexter, Injvéétigator
         ’

                                                                                                                                   ‘
                                                                                                                                               ‘-
                         Sharon. poindexter®eeoc                        gov                     ‘
                                                                                                                                                     =




                         U. S. Equal Employment Opportunlty                                              Commlssmn
 -



                         _In'dl_anapolis District. Ofﬁce
                 '




                         10-1   West Ohio St.              Suite 1900             .




                         Indlanapohs IN 46204


                                         RE:        Bnttanm George                         v.       Republic Airline
                                                    EEOC Cas'e No‘                         470-2019-022_26


                 :;Dear              Ms. Poindexter

                                         The Respondent, Republic Airways                                                 Inc. (Improperly identiﬁed                                       as_   “Republic Alrlme
                         the Charge of _Disc_rimination),  “Republic” or “Company,” hereby provides its
                                                                                                    hereafter
          -fs't_ate_ment of position in response to the Charge of Discritrﬁnation ﬁled again'St it. by Brittanni                                                                                                                                           .




         U
            George (“Geo_rge” 'or' “Charging Party”) in the above-referenced case filed With the Equal
                         Employment Opportunity Commission (“EEOC”)                                                                                 (hereinafter referred: to as “the Charge”).
7
                         .R'epublic denies that. it retaliated against                                        Charging Pany.                                                                         -             I




                                                                                                1

                                                                                                     I.                   THE CHARGE
                     _           I
                                         On or about August 2,                    2019, George ﬁled her Charge of Dlscnmmatlon agamst Republic                                                                                                                             H       '-
                                                                                                                                                                                                                                                           '




                         In her Charge,- George asserts the following claim of retaliation?                                                                                                 ,




                                           was employed for approximately 10 years until I was wrongfully discharged m'
                                                                                                                                                                                                                                                '




                                         I
                                 .
                                         October 2018     retaliation for paniclpating in a_ pr'OteCted activity. My dOmestic
                                                             _1_n
                                     '




                                         partner ﬁled EEOC   Chapge No. 470—~2018 031.61 During my employment, I had                                                                                                                            i



                                                                                                                                                                                                                                                     '-
                                         no disciplinary or attendancejnﬁactions'. Aft'er I was a witness 'in__a harassment.               l
                                                                                                                                                                                                                                                z-




                                         complaint and5 aISO my domestic partner ﬁled a charge of discrimination,         was                                                                                              '_I



                                         abruptly terminated without reason.                                                  Prior to these incidents and                                      my           discharge                  I
                                                                                                                                                                                                                                            ‘
                                                                                                                                                                                                                                                V




                                         w'as being       groomed           for       a_   management                          career                                             v




                                 ;    I believe that   have been discrimmated against a_nd retaliated against
                                                            I_                                                                                                                                               i_n   violation
                                                                                                                                                                              '




                                     'of T1t1e VII of the Civ11 Rights Act of 1964, as amended.


                                         The Company._ denies                    the Charging Party’ s allegations                                                          Acéordihgly,.no ‘Sﬁpport éxisfs                                                    >
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                               ‘




                                                                                                                                                                                                                            ‘



                         for    the_     instant Charge,         and        it   should be dismissed“                                                               -                                    »             A




                                                                                                                  I                                             -
                                                                    ‘                                                     u                                             '                                              '                                                   '




 "‘39                    Mi‘lérﬂP-E                                     .                   .
                                                                                                                               -

                                                                                                                                                                                       _    V
                                                                                                                                                                                                 -




                                                                                                                                                                                                                            Eicemillemom
                                                                                                                                                                                                                                    _



1\14680123.2
      Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 50 of 73 PageID #: 141

                        Ms. Sharon Poindexter, Investlgator
                                                                                                        n
          :~            October 10, 2019                              I




                   :iPageZ °f15                             .31?      i:




                                                                  H         II.                DISCUSSION 0F RELEVANT FACTS
                        H
                            5'
                                 :Q-

                                       i
                                           A.    ‘

                                                     ‘
                                                          Identlficatlon of                      Comnany and Charging Partx                              ,




                                At the time G_e_o_rge ﬁled the- Charge, Repubhc operated a combmed ﬂe_et_ of about 190
                   :falrcraft
                   H
                                 and offered scheduled passenger service on over 000 ﬂights daily _to: m_ore than 100                         f3,1




                        cities in the U. S., Canada; Mexico and the Caribbean, through ﬁXed-fee‘. 'ﬂlghts operated under

      i
                        airline partner brands, mcluding American Eagle, Delta Connection ahd United Express        (See                                                                                                       n H         -   H
          :3.
                   _ht‘tps. //riet. com/about—zrepublic— airlinel.                                             .The     Company embraces                 the diversity   .o_f _its    applicants
                                                                                                                                                                                                            3'
                   U‘and               employees- as                  a means                    o_f    becoming stronger                       (S'e‘e   https: :llriet.com/ab'out-republic—           v3        53    *-

                        anlme/our—values/                     )



                   .,
                   h
                                 __
                                           On November 24
                                                      2008, Repubhc hlred George as: a Crew SCheduler. (Exhlblt 1: Offer                                                                                :jiv
                                                                                                                                                                                                            '    "     '   ‘



                        Letter)       As a Crew Scheduler,- George assisted _the Company With maintaining the integrity o'f”
      >
                        the      ﬂight schedule by ensuring that all segments have_ been assigned to a legal crew, She also                                                                                                    H       i   i   H
          7'
                   _itracked crew ﬂight. and. duty times and. co'ordinated with dispatchers and other departments to ‘2‘?                                                                                        E
                                                                                                                                                                                                                      53
                   I'resolve problems that arose during the day-to- day operations at Republic" (Exhibit 2: Crew 33'                                                                                             53    g:-



                     Scheduler job description.) Earl'y 1n George’ tenure 'at Republic, the Campany moved: George        s'




                        ﬁom a Crew                       Scheduler-             to' a”    Crew Scheduling Coordinator                            (“Coordinator”) position,           still   Withm
                   fothe Company’ s crew scheduling department                                                                  In this pos1t10n             like the other Coordinators,
                     George assisted Republic with maintaining the         of the COmpany’ s ﬂight schedules b_y                integrity
      I
                ensuring that all segments have been assigned to a legal crew and other job duties as disCussed 1n                                                                                                             H   -


          '7'
                                                                                                                                                                                                                      7;:
               ,the Crew Scheduler job: description Additionally, George and other Coordmators handled the ,i'i
              5‘m0re complicated issues- _and calls 1n the crew scheduling department. For example, the more 3'7                                                                                                 i;   E:-



‘                       complicatedcalls are routinely routed to Coordmators for direct handlmg                                                                       (Exhibit        3:; Krista
    '1'

          :3           'Murdock Afﬁrmation.   :‘M’mdock Aff. ”), ‘ﬂ‘ﬂg5- 6. )
                                                                          (_‘




                                                                                                                                                                                                                 z:    :




                                Although the Company- did con51der George as an 1nd1v1dua1 with potentlal for morev'l'
      h
                        respons1b111ty within the Company, this did not remove her ﬁom acting in a manner consistent                                                                                                           H n         t   H
          :7                                                                                                                                                                                                          53
                   Irwiths Company                         pohc1es                  (Id.         ‘ﬂ    15.).    In     .fact,    Republic’.s Dlrector _of the           Crew Scheduling                 _i'z

                   J'Dep'artment, Krista   Murdock (“Murdoc         a_ personal friend of_ George’ s, pulled George andi'i'
                                                                                                                ’-’)                                                                                             5:   :3-



                     John Coomes, _a pilot at Republict aside when they started dating. Murdock did this to help both
           I
                     of_ t_hem' and remind them of thelr obligations to the COmpany,-- Murdock’s husband'ls a pilot                                                                             a_t-


                   'ifRepublic.    Murdock attempts to conduct herself in a manner others would view as aboye‘ffii
                     reproach. Murdock recommended to George and COOmes that they do the same because :to do
                        otherwise could expose t_hem -to termmatlon                                                     (Id.-, ‘ﬂ‘ﬂ 1-—9   21. )
                            ‘




                                  order to perform her essent1a1 duties, George, like_ all __of the Company s Crewjig:
                                           _In                                                                                                                                                                        :2.



                        Schedulers a'n‘d Coordinators; -had access to non—pubhc/conﬁdentlal Company inform‘atxpn,

           I
               -


                        in_cluding, but not                       hmited
                                               to, infOrmation _related to a-l_l trip pairings for ﬂxghts ﬂown by the

                   :;Co_mpany— both revenue service and non—revenue service: ﬂying. (Exhibit 4: Rose Doria                                                                                              :f..
                   V
                                                                                                                                                                                                       ‘-

                    Afﬁrmation (“Doria Aff. ”), 5-; see also, Murdock Aff. ‘ﬂ 7. ) On October 11, 2018 Republic
                                                                                         ‘II



      I
                    termmated Gcorge’ s employment because of: (a) her unauthorized communication of _Républlc’ s                                                                                                              H H
          '3'
                                                                                                                'co'-
                   ,non-pubhc/conﬁdentlal information                                                   to. a          -worker for what. the             Company     honestly believed          t'o
                                                                                                                                                                                                        3:
                                                                                                                                                                                                            "
                                                                                                                                                                                                                 3


                                                                                                                                                                                                                 2‘
                                                                                                                                                                                                                      52:
                                                                                                                                                                                                                      i




                   -3'be         an improper purpose,- and                                                                 and lack of cooperation during the Company’ -s                              7
                                                                                               (b) her dishonesty
                        mvestlgatlon mto her condﬁct                                            (Exhibit 5:            Termmatlon Letter.)
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 51 of 73 PageID #: 142

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 3 of 15



          B.         Coomes’           EEOC Cha_rge of Discrimination and Lawsuits
          On or about August 28,               2018, John     Coomes (“Coomes”), a       current employee and pilot at
   Republic, ﬁled a Charge of Discrimination, which charge asserts claims of sex and age
   discrimination. (Exhibit 6: EEOC Charge No. 470-2018-03161 (hereinafter referred to as “the
   prior Charge”.)        Although the         EEOC   sent a   copy of the prior Charge to Republic on or about
   September   4,   2018, the                                                         The EEOC
                                   EEOC never asked Republic to respond to the prior Charge.
   issued the Dismissal and Notice of Rights                  on  on 0r about September 7, 2018.
                                                                   the prior Charge
   (Exhibit 7: Dismissal and Notice of Rights.) As discussed more fully below, the Company
   began its investigation into George’s potential unauthorized communication of Republic’s non-
   ‘public/conﬁdential information to a co-worker for what the Company honestly believed to be an
   improper purpose in June 2018, i.e., two (2) months before Coomes ﬁled the prior Charge.
   Thus, Coomes ﬁling of the prior Charge could not have been the cause of the Company’s
   investigation into George’s possible misconduct or termination.


          On November            Coomes ﬁled a “Breach of Contract” lawsuit in Marion County
                                  1,   2018,
                                             “Coomes I”). (Exhibit 8: Coomes I Complaint.)
   Superior Court 11 (hereinafter’referred to as
   On January 4, 2019, Republic removed Coomes I to federal court (Case No. 1:19-cv-00033-IRS—
   DML). On January 11, 2019, Republic moved to dismiss Coomes I pursuant to Fed. R. Civ. P.
   12(b)(1),   which motion the Court granted on June                       11, 2019.    (Exhibit 9:         Order Granting
   Defendant’s Motion to Dismiss               Coomes   I.)



          On December             6,    2018,   Coomes ﬁled a “Complaint of              Hostile    Work      Environment,
   Discrimination for Age, Gender and Sexual Orientation and Negligent Retention” lawsuit in
   Marion Superior Court 13             (hereinafter referred to as       Coomes   II”) related to the allegations raised

   in the prior Charge.           (Exhibit 10:        Coomes        II   Complaint.)    On    January   4,   2019, Republic
   removed Coomes         H to federal court (Case No.             1:19-cv—OOO34—TWP-MPB).

          On    February     8,    2019, Republic     moved        to dismiss   Coomes   II   pursuant to Fed. R. Civ. P.
   12(b)(6) because it fails to state a claim upon which relief may be granted, which motion stood

   fully briefed asof March 22, 2019. (See Exhibits 11, 12 and 13: Brieﬁng on Republic’s
   Motion t0 Dismiss Coomes II.) On September 20, 2019, the court dismissed the vast majority of
   Coomes II. (Exhibit 14: Entry on Defendant’s Motion to Dismiss.)

          C.         The Company’s Relevant Policies and Procedures

                     1.       Policies Against Discrimination                 and Retaliation

          As             Company’s commitment to professionalism, the Company’s policies are
               part of the
   readily accessibleon the Company’s intranet website to assist its employees with awareness of
   their obligations to the Company.       For example, the Company’s Non—Discrimination and
   Harassment Policy, located in its Associate Handbook, provides, in pertinent part, that:
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 52 of 73 PageID #: 143

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 4 of 15,




                   [The Company]         does not and will not permit Associates to
                                          .   .    .




                   engage in unlawful discriminatory practices,                            .   .   ..




                   Acts of discrimination, harassment, intimidation and retaliation
                   Will not      be tolerated by the Company and are grounds                                           for
                   disciplinary action   up to and including termination.

                                                                   *****


                   Retaliation     is    not           permitted     againstany Associate ﬁling a
                   complaint under        this         policy or assisting with an investigation of a
                   complaint.      Any        acts that an_ Associate believes are retaliation
                   should be reported immediately.


   (Exhibit 15: Associate Handbook, Section 1.4,                              ‘ll‘ﬂ   1,       2 and    6,    Non—Discrimination and
   Harassment Policy).)

                   2.      Other Handbook Policies

                   2.2     General Policies

                                                                   *****


                   2.2.3   Privacy of Information

                   The Company           considers           all    non—public information about the
                   Company and          Associates to be highly confidential.                           For Company
                   information,     this          includes,        but   is   not necessarily                limited   to:

                   operating and ﬁnancial information; compensation data; marketing
                   strategies;    pending projects and proposals; and operations or
                   maintenance manuals.

                                                                   *****


                   Individu_alswho manage or use this tvpe of information
                   required bv the Compgnv to protect t_his information from
                                                                                                                       ﬂ
                   unauthorized modification, disclosure, and destruction.    The
                   means of protection used shall be commensurate With the risk of
                   exposure, the value of the information and the available computing
                   resources.


                                                                   *****
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 53 of 73 PageID #: 144

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 5 of 15

                     2.2.4       Conﬂict of Interest

                     Company           Associates, at                  are expected to loyally promote
                                                                 all levels,

                     all   legitimate interests of the            Company. Therefore, each Associate
                     has an obligation to                  reﬁain ﬁom activities which might have an
                     adverse effect upon the                        Company            or   may      interfere         with an
                     Associate's independent exercise of his or Iher best judgment in
                     furtherance of the Company's best interest. In particular, corporate
                     funds, materials, supplies, proprietary or inside information, or
                     other resources shall not be used in any                                   way     to       advance an
                     Associate's             personal        business,           ﬁnancial,      or     other          interests.
                     Business dealings that appear to create a conﬂict between the
                     interests        of the       Company and an               Associate are unacceptable.                   A
                     potential         or         actual    conﬂict        of     interest     occurs       whenever an
                     Associate         is   in a position to         inﬂuence a decision that                   may result    in
                     a personal gain for the Associate                          or‘   an immediate family member
                     (i.e.,    spouse or signiﬁcant other, children, parents, siblings) as a
                     result     of the Company's business dealings.

                                                                          *****


   (Id.,   Sections 2.2.3 and 2.2.4 (General Policies).)


                     7.2         Informgtjon Technologv Use P0119!

                    7.2.1        Purpose

                     The Company                   relies    on     its    computer network             to       conduct     its

                     business.          To         ensure that       its   technology resources are utilized
                     properly by            its   Users, the      Company         has created this Computer                Use
                     Policy (the “Policy”).


                     The       and obligations described in this Policy apply to all users
                              rules
                     (the “Users”) of the Company computer network,             Violations              .   .   ..


                     will be taken very seriously and may result in disciplinary action,
                     including possible termination, and civil and criminal liability.

                                                                          *****


                     7.2.3       Policy

                     The Information Technology Resources                                   are the property of the
                     Company and may be used                         only for legitimate             Company          business
                     purposes.               Users         are    permitted           access    to    the        Information
                     Technology Resources to                      assist   them       in   performance of            their jobs.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 54 of 73 PageID #: 145

  -
      Ms. Sharon Poindexter, Investigator
      October 10, 2019
      Page 6 of 15

                        Use of any Information Technology System or                     tool   is   a privilege
                        that   may be revoked     at   any time.

                                                              *****


                        7.2.9   E-mail Use

                        E—mail   is   made   available to approved users solely for the purpose
                        of facilitating effective business operations.

                        - A11 users are responsible for their e—mail activity and are
                        encouraged to use e-mail in a judicious and ethical manner at all
                        times.

                                                              *****



                        -    Violation      of these     usage     policies   is    grounds         for   being
                        reprimanded, suspended or terminated.


      (Id.,   Sections 7.2.1, 7.2.3 and 7.2.9.)


                Pursuant to the Company’s Standards of Conduct policy, “serious misconduct                              .   .   .   may
      warrant immediate disciplinary action, which                 may be     accelerated to any level at any time,
      including suspension or termination of employment”                 (Id.,   Section 9.1.1; see also, Section 9.2.4.
      (“The disciplinary process       is   progressive in nature but     may be implemented              or accelerated at any
      step, including termination,       depending upon the severity of the             situation.”).)        Conduct Violations
      include, but are not limited to, the following:


                        3.       Alteration, misuse, unauthorized access or                    removal    ﬁom
                                 Company        premises, Without proper authorization,                   .    .   .




                                 Company records         or conﬁdential information of any kind.


                        9.       Violation,       misuse      or      abuse        of    Company‘s             IT
                                 System/Computer Policy.

                        21.      Dishonesty


                        22.      Unprofessional or immoral behavior or indecent conduct.


                        48.      Revealing private        Company      business to any unauthorized
                                 person, the nature or content of any form of communication
                                 or the      substance     and/or results        of any conference or
                                 meeting pertaining to       Company affairs.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 55 of 73 PageID #: 146

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 7 of 15

                     52.     Abuse or Violations of any or                  all   Company         policies      and
                             operational procedures.


                     58.,    Failure to fully cooperate with an investigation.


   (Id.,   Section 9.1.2.)


             Pilrsuant to the      Company’s Information Technology Use policy and                                the       Company’s
   policies regarding the use of non-public/conﬁdential information, Associates/employees are
   prohibited from sharing and/or disclosing non-public/conﬁdential                             Company          information with
   anyone (inside or outside the Company) that does not have a legitimate basis to receive and/or
   view such information, or which third—party the Company reasonably believes has the intent to
   use such information. for an improper purpose, personal gain or a purpose contrary to the
   Company’s      legitimate business purposes. If the             Company        learns that an Associate/employee has
   improperly      shared    and/or    disclosed       such      non—public/conﬁdential                information,              then   that
   Associate/employee’s employment With Republic will be terminated. (Doria Aff.,                                     ‘ﬂ   4.)


                     3.      Relevant Pilot         CBA Provision

                     H.      Open Time

                              1.       Open Time        is    Flying that becomes available during
                                       the Bid Period including Trip Pairings, or portions
                                       thereof,      dropped       because        of    illness       or   injury,
                                       Vacations, Leaves of Absence, Training, Charters,
                                       Extra Sections, or other revenue Flying, or those
                                       Pairings not awarded or assigned in the Line
                                       Construction processﬂ.


   (Exhibit 16: Relevant Provision ﬁ‘om Pilot’s                CBA,      Article 6.H.1)


                     B.      Flying as a   Management            Pilot


                              1.       Management   Pilots will not be eligible to bid or be
                                       awarded any Flying through the bidding process.

                                       Management            Pilots    may ﬂy          for    the purpose of
                                       maintaining        FAR      currency requirements.                  If   any
                                       Pilot   is   displaced due to this section, that Pilot shall
                                       be dropped            ﬁom      the   affected         Flying    and pay
                                       protected for the Trip Pairing.


                                       Management            Pilots shall not     ﬂy    as a Captain unless
                                       they are Senior to the most Junior Captain on the
                                       same Equipment and                   Certificate,       or unless        the
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 56 of 73 PageID #: 147

      Ms. Sharon Poindexter, Investigator
  ,   October 10, 2019
      Page 8 of 15

                                               Seniority of the      Management       Pilot allows          him   to
                                               hold the Status of Captain on that Certiﬁcate and
                                               Equipment.

                                   4.          Management       Pilots    may be      assigned        scheduled
                                               Flying in lieu 0f a Line Pilot in the event of an
                                               emergency when no other Line Pilots, other than
                                               Shon   Call Reserve        Pilots“    are        available   or as
                                               otherwise provided in this Agreement.


                                   5.          No Management         Pilot shall     ﬂy     as    Captain with
                                               another Captain ﬂying as First Ofﬁcer, unless the
                                               Captain ﬂying as First Ofﬁcer               is    doing so on a
                                               voluntary basis.


                                   6.          Management       Pilots shall not    be allowed to pick up,
                                               or otherwise be assigned,    Open Time more than 36
                                               hours prior to   the Report Time of the Trip Pairing.


                                   7.          The Company        shall   ensure that the Union               may
                                               validate the Flying schedule of            Management         Pilots
                                               through the Crew Scheduling software solution on
                                               property. If access to view the Flying schedule of
                                               Management Pilots becomes unavailable, the
                                               Company shall provide the Union the monthly
                                               Flying schedules of all Management.


      (Id.,   Article 15.B.)


                D.        Miscellaneous Facts Relevant to George’s Allegations

                          1.           George’s Prior Discipline

                George’s Charge          asserts:   “During     my   employment,      I   had no disciplinary or attendance
                      ”
      inﬁactions.         Not    so.    Prior to the misconduct that led to her termination,           George received the
      following discipline:

                0         June    17,    2009, Written Job Performance Warning for notifying a ﬂight
                          crewmember of the incorrect report time for his trip on June 14, 2017,
                          which error resulted in the crewmember not showing at his correct report
                          time, which failure caused a ﬂight delay. (Exhibit 17: June 17, 2009
                          Written Warning.)

                0         October       16,   2017, Written Job Performance Warning for accumulation of
                          six    (6)    attendance    occurrences        in   the   preceding        12—month period.
                          (Exhibit 18: October 16, 2017, Performance Counseling Record.)
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 57 of 73 PageID #: 148

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 9 of 15

            0          April    27,      2018,    2017
                                                  Performance Evaluation, Reliability and
                       Dependability, section notes George’s written warning for attendance
                       issues. (Exhibit 19: 2017 Performance Evaluation.)


                       2.       George’s         Reference       as     Potenti_al       Witness       (Rather      Than
                                Particigation! in      Harassment Investigation Conducted by the
                                Comgany in        the Summer of 2017


                 summer of 2017, Republic employee Shane Tﬂley (“Tilley”) made a complaint of
            In the
   harassment against two (2) management employees
                                                       — Pat Gannon (“Gannon”) and Michael Dee
   (“Dee”). With the assistance of Ice Miller, the Company initiated and investigated Tilley’s
   allegations, which investigation was completed in November 2017.         The Company took
   appropriate and measured corrective action against both Gannon and Dee in early 2018. Almost
   two  (2) dozen individuals were interviewed during the investigation.       Although Coomes,
   George’s boyfriend, identiﬁed George as a possible person that could be interviewed as a part of
   the investigation, the Company did not interview her. Based upon Coomes’ representations of
   her testimony, theCompany deemed her testimony cumulative and as a result did not interview
   her.  George’s identification as a witness during the Company’s investigation of the Tilley
   complaint played no role in the decision to terminate George’s employment. The Company did
   not terminate or discipline anyone for participating                      in,   or being referenced      in, this investigation.

   As noted      above, the      Company         appropriately disciplined              Gannon and Dee based upon              the
   substantiated allegations found during the investigation. (Doria Aff.,                       ‘ﬂ   13.)


                       3.       Events Leading to George’s Termination

            OnOctober 11, 2017, the Company had a Flight Operations meeting. Flight Operations
   meetings       monthly meetings attended by representatives ﬁom both the Company’s
                 are
   management and the Company’s pilot’s Union. The pilot’s Union identiﬁed Coomes as
   attending the October 11 meeting as a member of the pilot’s Union. (Exhibit 20: Tiffane
   Pappillion Afﬁrmation (“Pappillion Aff.”),             ‘ﬂ‘ﬂ   5 and       6.)


          “Boondoggle Flying” was on the agenda for the October 11 meeting. The pilot’s Union
   uses the term “boondoggle ﬂying” in reference to non—revenue ﬂying by the Company for
   philanthropic purposes (relief efforts), .talent acquisition/recruitment (a/k/a                            PTAT    (pilot talent
   acquisition trips) ﬂying, and other ﬂying that      is outside the normal scope of the Company’s

   operations.       The       Union calls it “boondoggle ﬂying,” somewhat jokingly, because the
                            pilot’s

   Company usually uses management, hand—selected people or alumni (e.g., if a talent acquisition
   trip is to a particular college or university, the Company hand—picks an alumni ﬁom this college

   or university) to ﬂy these trips. The pilot’s Union takes the position that the Company’s hand—
   picking of the pilots for “boondoggle ﬂying” violates Article 6 of the applicable pilot’s                                 CBA.
   The Company         disagrees with this position.       (Id.,   ‘ﬂ   6;   see also,   CBA,   Art. 15.B.6, supra.)


            Marc Anderson (“Anderson”), counsel for the pilot’s Union, stated that although he
   disagreed with theCompany’s position, at that time, he was not inclined to test the CBA on this
   issue,   making reference          to a relief ﬂightdown to St. Thomas. Anderson stated that the pilot’s
   Union believes ﬂights         like the St.    Thomas ﬂight fall under “Open Flying,” found in Article 6 of
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 58 of 73 PageID #: 149

      Ms. Sharon Poindexter, Investigator
      October 10, 2019
      Page 10 of 15

      the pilot’s      CBA. Anderson         said that a pilot attempted to pick this ﬂight         up and was denied.
      Tiffane Pappillion (“Pappillion”), a              Company representative    at   the meeting asked, “Do you mean
      Coomes?” Everyone in the room laughed and Anderson responded, “Yes.” Pappillion inquired
      whether or not it was Coomes because Coomes had already been known to the Company as a
      person that would attempt to pick up so called “boondoggle” ﬂights. The Company and the
      pilot’s Union did not reach a resolution on “boondoggle ﬂying” at the October 11 meeting. (Id.,
      ‘ﬂ    7-)


              At the time of this October 11 meeting, and through the end of George’s employment at
      Republic, the Company understood George and Coomes to_ be in a relationship. In October
      2017, the Company suspected that Coomes received information ﬁom George that enabled him
  _
      to pick up ﬂights for the purpose of getting bumped and paid. The Company did not investigate
      this further at that time.      (Id,   ‘ﬂ   8.)


                  On                   Coomes ﬁled a grievance related to a “boondogglc ﬂight” that he
                       January 26, 2018,
      attempted to pick up (and for which the     Company believed he wanted to pick up for the sole
      purpose of getting      bumped and paid). Coomes somehow obtained knowledge of a ﬂight pairing
      twenty—two minutes          after its creation,          and sixteen (16) minutes   after   it   had been placed and
      removedﬁom then Vice President of Flight Operations Pat Gannon’s (“Gannon”) schedule. The
      Company suspected that Coomes obtained the ﬂight information ﬁom his girlﬁiend, George.
      Coomes contacted Crew Scheduling Manager Brian Essig (“Essig”) in an attempt to pick up the
      ﬂight pairing. Essig denied Coomes’ request. The Company ultimately assigned Ed Bagden
      (“Bagden”), a Management pilot, to serve as Captain on the ﬂight. The Company assigned
      Bagden in accordance with Art. 15.B.6. of the CBA—the creation of the ﬂight and assignment
      occurred within thirty—six (36) hours of the trip, thus removing it ﬁom Art. 6.H.4. of the CBA.
      On February 21, 2018, in accordance with Article 18 of the pilot CBA, the Company and the
      pilot’s Union conducted a Grievance Settlement Conference on Coomes’ grievance. The parties

      did not reach a resolution. On February 28, 2018, the Company denied Coomes’ grievance. (Id.,
      ‘11   9-)                                            -




                  On May 2018 — May 30, 2018, the Company conducted a relief ﬂight to Haiti.
                            29,
      Although Coomes had no reason to know about this relief ﬂight, or the assigned ﬂight crew, he
      somehow did, and speciﬁcally knew that Gannon served as Captain on this ﬂight. (Exhibit 21:
      Wade Sheek Afﬁrmation (“Sheek Aft”), 4.)1                 ‘11




      _
                  At around   this   same time      period,    Coomes, a licensed attorney   in addition to being a pilot,
      acted as opposing counsel for former Republic pilots                  ﬁom whom Republic           sought the recovery
                                                                                                                                '




      of prepaid bonuses. Like the Company’s crew scheduling information, information regarding the
      Company’s former pilots, and the Company’s possible recovery of prepaid bonuses, was non—

      1
       During a Flight Operations meeting, Coomes, a pilot for the Company and a Union Steward, bragged about picking
      up ﬂights, so called “boondoggle” ﬂights that he knew had been intended for management, or other hand—picked
      individuals, to serve as the Captain on the ﬂight. Since the ﬁling of the Charge by George, the Company has
      attempted to locate the ﬂight segments that Coomes bragged about picking up just to be bumped and paid. The
      Company has not been able to locate the ﬂight pairing that Coomes bragged about picking up. (Pappillion Afﬁ,        ‘1}


      10; see also, Sheek Aff, ‘ﬂ 5.)
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 59 of 73 PageID #: 150

                    Ms. Sharon Po'indexter, Investlgator
:;                  October 10, 2019                                       -




    .           rifPage        ll of15


            _
                    publlc/conﬁdentlal mformatlon                        The Company suspected              that   Coomes had somehow been
:3

                ::rece_ivi11g           non—publlc/conﬁdentxal mformation on Republic? s former pilOts                              Based on         this
    ‘

                ~                                                                                                                                                         1'-
                    history, and          Coomes’ bragging about pickmg. ..up                   ﬂight's-intended for   management           for the sole--‘-         33
                                                                                                                                                                                ..



                                 bumped and paid, the Company suspected that Coomes- had a source inside the
                    purpose of being
            '



                  Company feeding him non—publlc/conﬁdentlal information f_o_r h1s (COOmes’ ) personal beneﬁt-
    :
                ‘ffThe Company saw. George as the obVIQus potential sourqe of Coomes’ mformatlon     Thus, the


            _
                    To   t_hat     end    :the   Company       re‘Viewed George? s     Company e——mail inbox as: Well as_ a1_l e-mails sent
:3

                                                                                             Coomes“ private
                                                                                                                            '




"
                :;f_rom             a      Company              e—mail         account   to                          _e_-_ma1_1    address.
                "'iohncoomes@coomeslaw. com.                           During      this review, the      Company found an          e-mail sent by“"                  i‘   “-


                  George (from her Company _e-mail account) t_o Coomes’ private. e-mail account that
                  included information related to th‘e Haiti relief ﬂight, including Gannon’ s- assignment as
            '




ﬂ               gicaptain on the same. (Shack Aff. qm 6; and 7 and Ex. A,- Exhibit 2_2. May 29,: 2018, e-mailgff?                                                    5;}: H
                    ﬁom George            t_o    Coomes      (heremafter “the George e— mail”). )
                           -




                i
                                   In late June            armed with the mformatlon dlscovered _via the e—mail
                                                           early July 2018,
'

                                                                                                                                                                          ?‘-
                ~‘revie'w,         Sheek and                 to discuss a. further inVestigatiQn into Geo‘rge’ s sharing
                                                      Kos'C'al. met
                                                      Doria                                                                                                 -v   -   11
                                                 with
                    of non—pubhc/conﬁdent1a1 information With C_oo‘mes- Doria ass1gned Dan Copp (“Copp”) and
            -



                    Dawne Davis (“Davis’ ) to conduct: _the mvestlgatlon :The Company decided against GeOrge’ s
                _ffdi'r‘ector,       Krista Murdock, or anyone_-                 els‘e.     scheduhng department being directly};
                                                                                          in the crew.
                                                                                                                                                                                    ‘




                    involved        _in   George’ s         mvestlgatlon because of the personal relationshlp- between George- and
            _
                    Murdock The Company’ s HR: department                                 exclusively handled the investigation in light of this
1:

                ,perso‘nal relationsmp                       Due    to Doria’ s attention being focused            on ﬂight attendant         collective                        ,



”
                                                                                                                                                                     ‘Z   '
                “bargaining agreement negotiations in the shmmer- of 2018, and other matters being handled by
                  Copp and DaV1s the mvest1gat1on did not start Immedlately (Sheek_Afﬁ, ‘ﬂ 8; Doria Aff.- ‘ﬂ 6. )

 IV                                On September            12, 2018, the  another grievance ﬁom the pilot’ s Union
                                                                               Company received
                ”V(Gi-n-évanpe                             “boondogg'le
                            No. 18- 09- 0626) related to                ﬂlghts” and the_ assignment of ﬂight crch
                        same.-     September    1:8-, 2.018, in accordance with Article 18. o_f the_ pilot CBA, the
“I
                 on the        On
                ,CQmpany and the pilot’ s Union conducted a Grievance Settlement Conference on this grievance.
 "
                                                                                                                                                                     ” 1*
                "’Dliring this conferenc'e,                   Coomes,      in attendance .on_ behalf of the pilot’ s            Union   in.    what the“-
                    Company             percelved to be        _a   braggmg manner, mentioned            that he picked   up one of the ﬂlghts         1n


 ﬂ              gfpappllhon Aff.                (n   11)

                                                          met with Copp a_nd Davis to check _on the s_tatus of their
                                   Shortly after this meetmg, Doria
 7'
                Irmvestlgatlon                  She instructed them
                                                      to_ Immediately co'mmence their investigation of George.
 "                                                                                                                                                                        ‘i
                ~'(D'oria. Aff. ‘ﬂ   Republic’ s then n'ew- Vice President, System Operations Centrol (which-
                                             ..'-7)                                                                                                              ~   11




                  covered thc- crew scheduling department), Michael Scrobola (“Scrobola”) (who began- his
                                                                                                                                                                                M       1'


                  employment With the company 1n July 2018), Wa's made aware of a'nd agreed to the plan for the                                                      3
                                                                                                                                                                          3;;

                _fchorge mvestlgatlon (Exhibit 23: 1V_ﬁCh_a_e_1 Scrobola Afﬁrmatlon (“Scrobola Aff.    ‘ﬂ 5.
                                                                                                             )
                                                                                                                                    ’_’),




                               -


                                   Copp a_nd Davis creatch ariplan for the ,invést-igation, wh1ch~p1angmc1uded mtcrwawiﬁg
        i

                ﬂG'eoifge,          Murdock arid rhbre than a dbzeﬁICféw Schedulérs/Cobfdinators. They. eohCIuded thes'é'                                    Jig
        '




                i'interviews 1n early October                   2018 and reported the results of the- same back to DOria on October-TT'                              i?   5-


                    9,   2018.      Copp reported to           Doria that he and Davis mterviewed ﬁfteen (15) Coordinators :ﬁom all
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 60 of 73 PageID #: 151

      Ms. Sharon Poindexter, Investigator
      October 10, 2019
      Page 12 of 15

      shifts.   All of the Coordinators interviewed, including George, advised the                       Company      that:   (a)
      they have received no solicitations                 ﬁom the pilot’s       or ﬂight attendant’s Unions to send   Company
      information to a pilot or the Union solely for the purpose of aiding in the ﬁling of a grievance;                             ‘




      (b) they have received no direction by anyone in the Company to provide information to the
      pilot’s or ﬂight attendant’s Unions for the purpose of ﬁling a grievance; and, (c) they have never

      sent unsolicited information to the pilot’s or ﬂight attendant’s Unions to bring attention to
      noncompliance with the CBA. Copp and/or Davis also shared with Doria that, in their opinion,
      George did not fully cooperate in the investigation and did not ﬁnd her denial of misconduct
      credible due to her vague responses during her interview and the Company’s possession of the
      “smoking gun,” the George e—mail. Doria agreed with the assessment. Although George said
      she did not normally send non—public/conﬁdential information to Coomes, she claimed that she
  _
      did not know why she sent; the information in question to him and that Coomes did not request it.
      George likewise claimed that she did not recall whether she sent any more (similar) information
      to Coomes. George’s story, with half—truths and a convenient lack of memory, smacked of weak
      credibility, dishonesty, and lack of cooperation. (Doria Aff., ‘ﬂ 8.)


                Doria had meetings with several individuals regarding the results of the investigation.
      Ultimately, Scrobola, Sheek, Koscal, Paul Kinstedt (Vice President                          — Chief Operating Ofﬁcer)
      and Doria all agreed and concluded that George’s employment needed to be terminated because
      of her unauthorized communication of Republic’s non—public/conﬁdential information t0 a co-
      worker (Coomes) for what the Company honestly believed to be an improper purpose and
      George’s dishonesty and lack of cooperation during the Company’s investigation into her
      conduct.       Scrobola and Davis advised George of her termination via telephone on October 11,
      2018, and followed up that              call       George advising her of her termination. (Id., ‘ﬂ‘ﬂ 9-
                                                     with a   letter to

      10;   Sheek    Aff.,   ‘ﬂ‘ﬂ   9—10; Scrobola Aff.,      At no time did the Company take any action
                                                                ‘lHI   6—11.)
      with regards to        George’s employment because of any protected activity taken by George. (Id.)

                E.       Regublic’s Treatment of Similarly Situated Employees


                The Charging Party                    any speciﬁc comparator(s) related to her claim of
                                               fails to identify

      retaliation.    Regardless, the Company treated the Charging Party the same as it did the only other
      individuals similarly situated to her but outside her protected class.                      In the past 6+ years, other
      than George, Republic              management learned of only one                   other individual (Francis Stevens
      (“Stevens”)) that improperly shared Republic’s conﬁdential information both inside and outside
      the   Company. (Doria           Aff.,   ‘ﬂ   11.)


                On    July 22, 2017, the              Company terminated Stevens’s employment (said termination
      being characterized as a resignation for             Company internal and external communication purposes)
      because of Stevens’ breach of his ﬁduciary duty to the Company, which conduct stems ﬁom
      Steven’s release of non—public/conﬁdential information to a third-party. Stevens disclosed non-
      public/conﬁdential            Company         information (information about the Company’s internal-business
      and management decisions related to another employee to a third—party (a former member of the
      Company’s board of directors) (via e—mail) that did not have a legitimate basis to receive and/or
      view such information. Stevens took his actions, bypassing the Company’s CEO (Bryan
      Bedford),      COO (Kinstedt) and CAO (Koscal),                     and outside of normal procedures, in an attempt      to
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 61 of 73 PageID #: 152

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 13 of 15

   get the employee ﬁred.   The former board member advised the Company -of the sharing of
   information by Stevens. Even if the third—party had still been a board member for the Company,
   Stevens’ conduct stood as a breach of his ﬁduciary duty to the Company, a violation of the
   Company’s Information Technology Use policy, and the Company’s policies regarding the use
   of non—public/conﬁdential information. Simply put, Stevens shared the information/sent the e-
   mail outside the Company’s policies and procedures, i.e., outside the Company’s normal
   complaint procedure process and without use of the Company’s anonymous hotline. (Id.,   12.)          ‘II




                Prior to terminating Stevens and similar to George,       Company     representatives   met with
   Stevens to determine       if   he did in fact send the non—public/conﬁdential     Company      information to
   the third—party in breach of his ﬁduciary duty to the  Company and also to inquire of Stevens
   whether he held any legitimate, or protected, reason for sending the e—mail/information. Unlike
   George, Stevens admitted his behavior and conﬁrmed that he did in fact send the e-mail/share the
   non—public/conﬁdential information with the third party.             He   likewise admitted that his actions
                                                                                Stevens said he
   did not possess any legitimate business reason or protected classiﬁcation/status.
   had gone to Koscal in approximately 2014 and raised his concerns about the employee at that
   time. Although Stevens said that he was not satisﬁed with what the Company did with the
   information provided to Koscal by him in 2014, Stevens admitted that he had not suffered any
   retaliation for    having raised these concerns with the    Company in 2014.       (Id.)


                Similar to George, Stevens improperly released the       Company’s non—public/confidential
   information to a third party.         He    did this because he did not like what he perceived to be the
   Company’ s       inaction in response to his raising of concerns about a co-worker three (3) years prior
   to his releaseof information. An employee does not stand entitled to violate Company policy
   and release non—public/confidential information because he or she does not like the actions taken
   by a Company. The Company treated this individual similarly to George when faced with the
                                                                                                                    '




   similar serioUs misconduct of sharing non—public/conﬁdential Company information, i.e., it
   terminated his employment.          (Id.)



                                           III.     LEGAL DIS CUSSION
                To prove
                     her retaliation claim, George must adduce evidence that: (1) she engaged in a
   statutorily protected activity; (2) Republic took materially adverse action against her; and (3)
   there   is   a causal connection between the activity and the adverse action. Baines       v.   Walgreen C0,,
   863 F.3d 656, 661 (7th          Cir. 2017).    The causation stande
                                                                     more stringent for a retaliation
                                                                             is

   claim than for a discrimination claim. See Univ. 0f Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,
   360 (2013). To succeed on a Title VII retaliation claim, a plaintiff must show that the defendant
   would not have taken the adverse action but for the protected activity. Id. “This requires proof
   that the unlawful retaliation would not have occurred in the absence of the alleged wrongﬁJI
   action or actions of the employer.” Id.            Republic does not dispute that George’s termination
   qualiﬁes as a materially adverse employment action.             It   does dispute that George engaged in
   statutorily protected activity        and   that there exists a causal link    between the same and her
   termination.
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 62 of 73 PageID #: 153

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 14 of 15

              A.          George Did Not Participate In            Title   VII Protected Activity

              Title   VII “prohibits        retaliation against    employees who engage         in statutorily protected
   activity by opposing unlawful employment practice or participating in the investigation of one.”
   Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) (citing 42 U.S.C. §
   20006—3(a)). To qualify as a protected activity, George must demonstrate that she had a good
   faith belief that she was opposing conduct prohibited by Title VII. Rozumalski v. W.F. Baird &
   Assam, Ltd., No. 17-CV-523-JDP, 2018 WL 5885552, at *4 (W.D. Wis. Nov. 9, 2018), aﬁ'd,
   No. 18—3586, 2019 WL 3955383 (7th Cir. Aug. 22, 2019); see also, O'Leary v. Accretive Health,
   Ina, 657 F.3d 625, 631 (7th Cir. 2011).


              George        identified the protected activities that the she participated in as the following: (1)
   participating as a “witness in a harassment complaint”; and, (2) her “domestic                      panner” (Coomes)
   ﬁled a charge of discrimination.                   Coomes ﬁling of        the prior Charge in August 2018               fails to

   qualify as a       good                   on the
                                      part of George that she was opposing conduct prohibited by
                              faith belief
   Title VII.         A     similar   ﬂaw
                                     with regards to George’s other alleged protected activity.
                                             exists
   Although George asserts that she participated in a prior harassment investigation conducted by
   Republic, the facts do not bear this out.                Yes,   Coomes     identified   George   as a potential witness;
   however, Republic did not interview her as a part of its investigation of the Tilley matter. Thus,
   it cannot be stated by any stretch of the imagination that George participated in the Company’s

   investigation of the Tilley matter and by extension it cannot be stated that she participated in an
   investigation protected            by Title VII.

              B.          No Causal Link Exists Between Any Alleged Protected                   Activity    and
                          George’s Termination

              Had George     participated in Title VII protected activity, the continued analysis of her
   retaliation     claim invokes the Seventh Circuit’s decision in Ortiz v. Werner Enterprises, Inc., 834
   F.3d 760 (7th Cir. 2016). Under this “simplified” approach, the “[e]vidence must be considered
   as a whole, rather than asking whether any particular piece of evidence proves the case by
   itself—or whether just the             ‘direct’    evidence does                 Ortiz, 834 F.3d
                                                                      so, or the ‘indirect’ evidence.”
   at 765. To state an actionable Title VII retaliation claim, George “must demonstrate     there is           .   .   .




   a causal connection between” her alleged protected activity and her termination. Rowlands v.
   United Parcel Service — Fort Wayne, 901 F.3d 792, 801 (7th Cir. 2018) (internal citation and
   quotation marks omitted). George failed to produce any, let alone suﬂ'icient, evidence linking
   her termination to the alleged protected activity.    While Republic did terminate George’s
   employment,         it   did not do so in retaliation of any alleged protected action
                                                                             by George. George
   has identiﬁed no evidence disputing the basis for her termination. Republic terminated George
   in the regular course           of business, consistent with        its   past practice'when presented with similar                .




   situations involving individuals that did not panicipate in protected activity.


              The Seventh         Circuit has recognized the following four types of evidence                 on which a
   plaintiff   may     rely to prove discrimination or retaliation: “(1) suspicious timing; (2)                ambiguous
   statements or behavior towards other employees in the protected group; (3) evidence, statistical
   or otherwise, that similarly—situated employees outside of the protected group systematically
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 63 of 73 PageID #: 154

   Ms. Sharon Poindexter, Investigator
   October 10, 2019
   Page 15 of 15

   receive[d] better treatment; and (4) evidence that the employer offered a pretextual reason for an
   adverse employment action.” Monroe v. Indiana Dep't of Transp., 871 F.3d 495, 504 (7th Cir.
   2017) (citing Bunn    v.   Khoury   Enter., Inc.,   753 F.3d 676, 681 (7th    Cir. 2014)).


           Had George         raised Title VII protected activity in her Charge, she has only raised the
   possible timing of the prior Charge (August 2018) and her subsequent termination (October
   2018), as the causal link in this case.      The Seventh      Circuit has repeatedly held that “[s]uspicious
   timing alone rarely   is    sufﬁcient to create a triable issue,” and that “mere temporal proximity          is

   not enough to establish a genuine issue of material fact.” Riley v. City ofKokomo, 909 F.3d 182,
   188-89 (7th Cir. 2018) (quoting Cole v. Illinois, 562 F.3d 812, 816 (7th Cir. 2009)) (in turn
   quoting Andonissaniy    v. Hewlett—Packard Co., 547 F.3d 841, 851 (7th Cir. 2008)).       “Rather, a
   “plaintiff must ordinarin present other evidence that the employer’s explanation         was pretext
   for retaliation.” Id. (quoting Tibbs v. Admin. Oﬂice 0f the Ill. Cts., 860 F.3d 502, 505 (7th Cir.
   2017)); see also Coleman v. Donahoe, 667 F.3d 835, 860 (7th Cir. 2012) (“We have often
   invoked the general rule that temporal proximity between an employee’s protected activity and
   an adverse employment action is rarely sufﬁcient to show that the former caused the latter.”)
   (citation and internal quotation marks omitted).       George has failed to identity any evidence
   addition to possible timing to support her claim.        Thus, she fails to show pretext, and by
   extension, fails to hold an actionable Title VII retaliation claim. Simply put, there fails tocxist a
   causal connection between Coomes’ ﬁling of the prior Charge, or her identiﬁcation as a potential
   witness in the   Company’s        Tilley investigation, and George’s termination.             Thus, George’s
   retaliation claim fails to allege a plausible claim.


                                              IV.       CONCLUSION
           Based on the foregoing, the Company denies the                allegations set forth in the   Charge and
   submits that the Charging Party possesses neither a factual nor a legal basis for her claims. The
   Company    did not violate any law or illegally retaliate against the Charging Party on any basis
   and the appropriate remedy to this Charge is its dismissal. If you have any questions regarding
   the above—provided information, or if you require additional information to, aid in your
   investigation of the Charge, please do not hesitate to contact us at your convenience.


                                                         Respectfully éubmitted,


                                                         S/ David J. Carr


                                                         David   J.   Carr


                                                         s/ Paul C. Sweeney


                                                         Paul C. Sweeney


                                                         Counsel for Respondent, Republic Airways
   Enclosures
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 64 of 73 PageID #: 155




                             _A_FFIRMATION               UNDER OATH OF KRISTA R. MURDOCK
                 I,   Krista R. Murdock, purSuant to 28 U.S.C.                                                  and declare under penalty of
                                                               § 1746, state


      perjury as follows:           -




                 1.          I   am      over 18 years of age, and competent to testify as to the matters contained


      herein.


                 2.          I   have personal knoWledge of all information contained herein.


                 3.    _     I   am employed by          Republic Airways (“Republic” or “the Company”) as Director,

      Crew Scheduling.                  In this position,     I   am    familiar with- the              Company’s crew      sdhedulers.         I   have

      worked at Republic                s‘ince   Il28/2008.        I   started with the          Company        in the position       of Manager of

      Crew Scheduling             for     Chautauqua      Airlines, a previous subsidiary                      of the Company. After six (6)

      years, I   was promoted             to   my current position,              Director,   Crew Scheduling.

                 4.          I   am     familiar with former Republic                    crew scheduler        Brittani   George (“George”).            I



      know    her both professionally and socially.                          I   consider George a ﬁiend outside the ofﬁce.                  I      hired

      George      as a      Crew Scheduler.              We   became, friends outside the ofﬁce aﬁer George joined the


      Company.             George worked            in   my   department her entire career                      at the    Company.         In 2.018,

      George’s direct supervisors were Samantha Battle and Brian Essig.                                                         the next level        of
                                                                                                                     I.   was

      management           in the       Crew Scheduling           department.


                 5.          Early in George’s tenure                  at   Republic, the        Company moved George ﬁom                   a       Crew

      Scheduler        to    a    Crew Scheduling Coordinator (“Coordinator”)                                     position,     stil'l   within      the


      Company’s crew scheduling department. At                                   ‘the   time of George’s termination, she'held              'thc title



      0f Coordinator.            A Coordinator‘i‘s       in a higher             pay bracket than Crew Schedulers,               is   in charge      ofa

      shiﬁ,   works with dispatch and delegates                        issues as        needed   t'o‘
                                                                                                        Crew   Schedulers. Coordinators hold


      a slightly higher authority level than                  Crew          Schedulers.




                                                                  Exhibit 3

                                                                                                                                         RA 000562
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 65 of 73 PageID #: 156




                  6.          As    a Coordinator,        George       assisted Republic with maintaining the integrity of the


      Company’s ﬂight schedules by ensuring                       that all   segments have been assigned to a legal crew and

      other job duties as discussed in the                     Crew Scheduler      joib description.           Additionally,          George and

      other Coordinators handled the                      more complicated          issues and‘       caflls     in    th'e   crew scheduling

      department.            For example, the more complicated                  calls are routinely         routed to Coordinators for

      direct handling.         There     is   not. a separate    job description for the Coordinator position.

                  7.          In order   'to   perform her essential         duties,   George, like        all   of the Company’s Crew

      Schedulers and Coordinators,                       had   access to non-public/conﬁdential                   Company             information,

      including, but not limited to, information related t6 all trip pairings for ﬂights
                                                                                                                                  ﬂown by        the


      Company — both revenue                   service   and non—revanu‘e service ﬂying.

                  8.          The   pilot’s    Union uses       the term "‘boondoggle ﬂying”               —   this refers to         non-revenue

      flying      by   the   Company      for the    purpose of things such as philanthropic purposes (relief efforts),

      talent acquisition/recmitment (a/k/a                     PTAT     (pilot talent acquisition trips)          ﬂying, and other ﬂying

      that   is    outside the normal scope of the                      Company’s      operations.         The        pilot’s    Union      calls    it



      “boondoggle ﬂying,” somewhat jokingly, because the Company usually uses management, hand-


      selected people or alumni (e.g., if-a talent acquisition trip                       is   to a particular college or university,

      the.
             Company         hand-picks an alumni from this college or university) to                                  ﬂy     these    trips.   The

      Company          schedules the ﬂight crews                'for   'these ﬂights in    accordance with Art. 15.B.6. 0f the

      pilot’s collective        bargaining agreement», outside the normal Open time bid process.                                      In 2018, in


      picking the pilots for these ﬂights,                     PTAT members        or Flight Operations               management          directed


      crew scheduling who would ﬂy the so-called “boondogglé                                   flights."       As of September 2019,                .in



      picking the pilots for these ﬂights,                I   typically contact Paul Kinstedt, Senior Vice President, Chief


      Operating Ofﬁcer, and/or Rose Doria, Vice President                           — Labor        Relations, at the            Company.        Just




                                                                                                                                      RA 000563
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 66 of 73 PageID #: 157




      recently, pursuant to talks                     between Kinstedt and the          pilot’s      Union, the    Company      has put    PTAT
      ﬂights        o'ut to   bid by pilots.


                    9.            I   have never sent information to a pilot                   'to   assist him/he‘r    with getting a ﬂight

      pairing that            I   knew was            for charitable ﬂying, recruiting or               some other ﬂight        for   which the

      Company was going                         to select a   person or management           pilot.    This would be highly 'unusual and

      againstthe Company’s technology use and conﬁdentiality policies.                                         The    pilot’s Uni‘on has   asked

      me   after a ﬂight                 how     the ﬂight    crew was picked         for the ﬂight.         In response to such requests          I


      have advised                th'e     pilot’s   Union     that the      Company picked                  ﬂight crew.
                                                                                                      the.                    These types of

      questions          come         to   me, a member 0f scheduling management or labor relations, not Coordinators

      in   my   department. This type 0f inquiry has never been asked of the Coordinator position
                                                                                                  by the

      pilot’s       Union (during                my employment         at   Republic) and has only been queried through myself,

      scheduling management or labor relations.                                 Coordinators are only authorized t0 provide the

      pilot’s   Union crew information                     for a situation that requires        immediate resolution.

                    10.           When       I   respond to questions        ﬁomthe pilot’s Union            at the   Company, I'respond          f0


      said questions using                   my Company             e-mail account.     To    the best of     my   knowledge and       belief, I


      never send responses to a                      member of the       pilot’s   Union’s personal e-mail account. Rather,                I   send

      e—mail responses to pilot’s Union’s questions via the pilot’s                                    Company         e-mail account or the

      Union e-mail account address. If I .have ever sent a response                                   to a pilot’s personal email address,


      which     I    don’t recall every doing,                 it   would have only occurred because the               pilot sent the original


      email request to                me ﬁom         his/her personal e-.'mai1 account acting in his/her capacity as a                 member

      of the    pilot’s       Union.        I    also can’t control a distribution listrsubmitted              ﬁom the pilot"s    Union        for a


      scheduling inquiry and. will respond to the original request,




                                                                                                                                 RA 000564
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 67 of 73 PageID #: 158




                11.   I'have never been solicited by anyone in the pilot’s                               Union    to send ‘them‘       Company

      ﬂight pairing information solely for the purpose of aiding the                                      Union with the ﬁling of               a


      grievance. This wo‘uld be highly unusual and against
                                                                                   my   duty of loyalty          .to   the   Company and     the

      Company’s conﬁdentiality policy (and                     in violation     of the Company’s technology use polity                         if


      the    communications          were    vi‘a        e—mail).         As       noted      above,            the     Union     does      send

      information/requests about particular situations                    (i.e.,   aﬁer a situation).              T‘he pilot‘s    Union has

      asked for screen shots ofthe pairing. The pilot’s Union makes these requests in the course
                                                                                                 of a

      grievance, not to aid     it    in   ﬁling a grievance.             After consultation with the Company’s labor


      relations/human resources department,                I   respond    to   such requests        when        instructed to do so.


                12.   I   have never sent information to a                     pilot or the pilot‘s             Union    for the purpose of

      bringing-‘to their attention         something that           I   thought was        ‘no‘t
                                                                                                    in    compliance with the             pilot’s


      collective bargaining agreement.              As    a    member of management                 at    the   Company,       ‘this   would be

      strange and not normal.


                13.   I   have no knowledge of George ﬁling a Charge of Discrimination with the                                          EEOC.

                14.   I   have no knowledge of George participating                            in    any harassment investigations

      during her tenure with the Company.


                15.   I   observed that George had a               lot ofpotential.        Early         in   her tenure at the        Company,

      George did not advance because           'the      other individuals interviewed had                      more experience. During

      her   employment     at the    Company,        I    had discussions with George about making herself more

      marketable the next time an advancement opportunity arose.                                    George’s potential, admittedly

      present, did not    remove her        ﬁom     a responsibility           to act in a    manner consistent with Company

      policy.




                                                                                                                                 RA 000565
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 68 of 73 PageID #: 159




                  16.           In late September 2018,                      1   Was made aware of George being investigated                                   fOr


      possible misconduct.                   I   was interviewed             as a pal“:     of the investigation on October                      1,   20-18.   The

      Company’s summary of                        my     interview           (RA      000178, a copy of which                  is   attached hereto and


      incorporated herein              by    reference)     is   ‘accurate.


                  17.           I   have been advised that George. sent information about a                                         flight pairing to          her

      boyﬁiend, John Coomes (“Coomes”), a                                    pilot for the          Company, and a member of                          the pilot’s

                  t'o
      Union,             his pr-iyate e-mail'account, to possibly assist                                him with ﬁling        a grievance.              George’s

      conduct was improper and violated the Company’s conﬁdentiality and technology use policies


      because she had no authority‘t'o send                           (the   nonrp'ublic/conﬁdential information                         .to   a co—wor-ker.    In


      my Opinion,             George had no legitimate business reason                             to    send the information to Coomes. Also,

      even   if the      information had been requested by'                            Coomes       as a part         of a grievance, such requests go

      through me, not Coordinators                       like    George.          I   know of no          other Coordinator doing what George


      did.


              '


                  1‘8.          I   do not   know how George’s                   actions        came     to the   Company’s         attention.


                  19.           My husband          is   a pilot at Republic.               I   do not speak with          my husband about work or
      share non—public/conﬁdentiai information with                                     my      husband.      For example,           I   haVe never shared

      flight—pairing information with                     my     husband             for   any purpose..          I   attempt to conduct myself in a


      manner       that others          would view              as    above reproach.                I    don’t want anyone to accuse                      me of

      miéconduct or with improperly sharing information with                                            my   husband.


                  20.           I   know of George’s and Coomes’                                relationship because          George           told   mé   Of the

      same, and          it   was generally known                    .at   the   Company.           I    had a good working relationship with

      George and we remain                   friends.     George and             I    continue to be ﬁiends.




                                                                                                                                                   RA 000566
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 69 of 73 PageID #: 160




               21.         When George           and Coomes ﬁrst started dating, whichI believe was approximately

      3-4 years ago,           had a conversation with both of them about
                           I
                                                                                                   how my husband and            I   interacted   a_t



      work.    I   told   both of them that          I   give "my husband no favoritism and                 recOmmended              that they to‘o


      not give any favoritism With/to each other                       when they           interacted at work.     I   told   both of them that

      to   do so would likely be grounds for termination.                                    We    had   this    conversation in a casual

      environment outside            t-he   ofﬁce.       I   have had similar conversations with other people                         at,   Republic

      in a similar situation.             d0 not recall the names of others with
                                     ‘I                                                            whomI        had such conversations.

               FURTHER, VAFFIANT SAITH NOT.

               I   DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS

      TRUE AND CORRECT.



      Date:     l0 ”8'7          2           _
                                                                  st
                                                                               1    I(   ‘16 (é.
                                                                                   Murdock
                                                                                                     Wowv




                                                                       _   5   _


      1\14721956.3

                                                                                                                                     RA 000567          I
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 70 of 73 PageID #: 161




                       AFFIRMATION UNDER OATH 0F MICHAEL SCROBOLA

             \I,   Michael Scrobola, pursuant          to   28 U.S.C.       § 1746, state      and declare under penalty of


   perjury as follows:


              1.       I   am   over 18 years of age, and competent to               testify as to the matters        contained


   herein.


              2.       I   have personal knowledge of all information contained herein.

              3.       I   am employed by         Republic Airways (“Republic” or “the Company”) as Vice


   President,      System Operations Control (“SOC”). Ihave worked                       at   Republic in   this position since



   July 9, 2018.       Generally,     I   am   responsible fOr leading the         Company’s        SOC     team   in delivering


   operational excellence for the           Company’s        airline partners as well as ensuring that the            Company

   operates at the highest level of safety.             Currently, the        Company         operates just over 1000 ﬂights


   daily with 190 aircraft in our ﬂeet.             The     areas that report to    me    are:    Dispatch,   Crew    Planning,


   and Crew Resources (scheduling).


              4.       In    my   position at the       Company,        I    am   familiar with the         Company’s Crew

   Schedulers/Coordinators, as their              department—Crew Resources (scheduling)—reports                         to   me,

   and with former Crew Scheduler/Coordinator Brittanni George (“George”).

              5.       In   mid   to late   September 2018, shortly           after I started     working    at the   Company,

   Rose Doria (“Doria”), Vice             President,   Labor Relations        for the   Company, contacted me         to advise


   me that human resources           (“HR”) was investigating George for possible misconduct/violations of


   the   Company’s general           policies    and Standards of Conduct                as provided in the         Company’s

   Associate Handbook.              Doria advised           me   that   George had shared non—public/conﬁdential

   Company          information about a relief ﬂight to Haiti, and the Company’s assignment of a


   management         pilot as   Captain on the same, with her boyfriend, John                  Coomes (“Coomes”), a pilot



                                                            Exhibit     23

                                                                                                                   RA 000568
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 71 of 73 PageID #: 162




   for the    Company, and a member of the               pilot’s    Union, without authorization/permission, by


   sending the same to Coomes’ via his personal, not Company, e—mail address.                             The Company

   believed/believes that         George shared the e—mail with Coomes                for a non—operational/business


   related reason,     i.e.,   to assist   him with a grievance     against the   Company. Doria advised me          that


   HR    was handling the         investigation because George’s director, Krista             Murdock (“Murdoék”),

   had/has a personal relationship with George.                I   agreed with this course of action.         Doria also


   advised    me   that   HR was planning        on interviewing George      at the     end of September, and several

   other individuals shortly thereafter. I agreed with this course of action as well.


             6.       HR       proceeded with interviewing George on September 28, 2018, and numerous


   other individuals in September and October 2018.                   Doria shared with       me     a copy of the notes
                           u




   ﬁom    the interviews with George, Murdock, George’s director and ﬁiend, and Dalton                            Kocher

   (“Kocher”)       (the       Kocher interview was provided            to   me    as    an example       of the   Crew

   Scheduler/Coordinator interviews). According to                 Dan Copp, Manager, Employee             Relations, for


   the   Company      at that time,        information Doria shared with     me    that, in addition to     interviewing


   George, Murdock and Kocher,                HR interviewed   more than a dozen crew         schedulers/coordinators


   ﬁom all shifts.        A11 of these individuals, as well as       Murdock and Kocher, responded “no” when,

   asked the following:           (a)   have you ever recéived a      solicitation    ﬁom   the pilot’s   Union   to send


   Company        information to the Union solely for the purpose of aiding the pilot’s Union in the ﬁling


   of a grievance; (b) have you ever been given a directive by anyone in the                       Company    to provide


   information to the pilot’s Union for purpose of ﬁling a grievance; and,                     (c)   have you ever sent


   unsolicited information to the pilot’s           Union   to bn'ng their attention to possible          noncompliance


   with the   CBA?




                                                                                                            RA 000569
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 72 of 73 PageID #: 163




            7.        On   or about October 10, 2018,           I    met with Doria and Wade Sheek, Vice President

   and General Counsel for the Company, to discuss the                         results   of the George investigation and


   possible disciplinary action.          Doria ﬁlled      me   in   on the   results   of the investigation as outlined in


   paragraph 6 above.           Due    to the severity of George’s misconduct, Doria                     recommended        that


   George’s employment should be terminated because of her unauthorized communication of


   Republic’s non-public/conﬁdential information by her to a third party/co-worker for what the


   Company         honestly. believed to be an improper purpose, her dishonesty and her lack of


   cooperation during the Company’s investigation into her conduct.                          I   agreed and concurred with


   the termination decision and memorialized the termination and the reasons for the same, in an


   October 11, 2018,       letter to   George.


            8.        On    October     11, 2018, I participated in a call               with George, along with         Dawne

   Davis (“Davis”)        ﬁom   the    Company’s     HR     department.         The purpose of the        call   was   to advise


   George of the Company’s decision               to terminate her        employment.            We   advised George of her


   termination consistent with the results of the               Company’s        investigation and as memorialized in


   the October 11, 2018, termination             letter.   Prior to the termination call to George, Davis and I


   called   Murdock, and met with George’s supervisors, Brian Essig ahd Samantha                            Battle, to advise


   them of the termination       decision.


            9.        I   possess no personal knowledge of George participating in any harassment


   investigation at the     Company       or any other possible protected activity.


             10.      I   possess no personal knowledge Of George being “groomed for a                            management

   career” at the    Company.

             11.      I   possess no personal knowledge of the                   Company         retaliating against     George

   because of protected       activity.




                                                                                                                  RA 000570
Case 1:20-cv-01702-SEB-DLP Document 1-3 Filed 06/23/20 Page 73 of 73 PageID #: 164




             FURTHER, ,AFFIANT SAITH NOT.

            I.   DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS

   TRUE AND CORRECT,



   Date;     October   9.,   20.19
                                     Michael
                                                    WA
                                               ‘Sgﬁb‘ol'a'
                                                             r
                                                                 /




   1\14745500.1
                                                                     RA 000571
